     Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 1 of 120



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

ANNA BORKOWSKI,                  *

    and                          *

ANNEMARIE HENDLER,               *

    and                          *

KATELYN FRANK,                   *

    and                          *

MARCELLA FEGLER,                 *

    and                          *

KAILA NOLAND,                    *

    and                          *

OTHERS SIMILARLY SITUATED,       *

    Plaintiffs,                  *    Civil Action No.: 1:18-cv2809

    v.                           *

BALTIMORE COUNTY,                *
MARYLAND,
                                 *
    and
                                 *
BALTIMORE COUNTY
POLICE DEPARTMENT,               *

    and                          *

THE BOARD OF REGENTS FOR         *
THE UNIVERSITY SYSTEM
OF MARYLAND,                     *
      Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 2 of 120



     and                          *

FREEMAN HRABOWSKI III,            *

     and                          *

UNIVERSITY OF MARYLAND,           *
BALTIMORE COUNTY,
                                  *
     and
                                  *
UNIVERSITY OF MARYLAND,
BALTIMORE COUNTY                  *
POLICE DEPARTMENT,
                                  *
     and
                                  *
LISA DEVER,
                                  *
     and
                                  *
SCOTT SHELLENBERGER,
                                  *
     and
                                  *
BONNIE FOX,
                                  *
     and
                                  *
KRYSTIN RICHARDSON,
                                  *
     and
                                  *
JAMES JOHNSON,
                                  *
     and
                                  *
TERRENCE SHERIDAN,
                                  *
     and
                                  *
NICHOLAS TOMAS,
                                  *


                                      -2-
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 3 of 120



      and                                *

KRISTIN BURROWS,                         *

      and                                *

KIMBERLY MONTGOMERY,                     *

      and                                *

MORROW LANE,                             *

      and                                *

ROSEMARIE BRADY,                         *

      and                                *

PAUL DORFLER,                            *

      and                                *

TIMOTHY LEE,                             *

      and                                *

PAUL DILLON,                             *

      and                                *

BERNADETTE HUNTON,                       *

      Defendants.                        *

*     *      *      *      *      *      *         *   *      *      *      *       *    *
                           FIRST AMENDED COMPLAINT

      Plaintiffs Anna Borkowski, Annemarie Hendler, Katelyn Frank, Marcella Fegler,

and Kaila Noland ("Named Plaintiffs"), on their own behalf and on behalf of those

similarly situated (the "Class"), by and through their attorneys, Rignal W. Baldwin V,


                                             -3-
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 4 of 120



Stephen C. Rigg, and BaldwinLaw LLC, bring this suit against Baltimore County,

Maryland, the Baltimore County Police Department ("BCPD"), the Board of Regents for

the University System of Maryland ("Board of Regents"), the University of Maryland,

Baltimore County ("UMBC"), the University of Maryland, Baltimore County Police

Department ("University Police"), Scott Shellenberger, Lisa Dever, Paul Dorfler, Bonnie

Fox, Krystin Richardson, Nicholas Tomas, Kristin Burrows, Rosemarie Brady, Morrow

Lane, Kimberly Montgomery, Paul Dillon, Bernadette Hunton, Timothy Lee, Freeman

Hrabowski III, James Johnson, and Terrence Sheridan.

                                         Preface

      In Baltimore County, there is systematic, institutionalized indifference to crimes of

sexual violence, coupled with bias against women. Women represent the overwhelming

majority of the victims of sexual assault. Defendants treat victims with indifference and

disrespect, intimidating female victims, frequently downplaying to victims and the public

the seriousness of sexual violence, discouraging women from reporting sexual assault or

seeking justice, holding women to outdated stereotypes, and minimizing or excusing the

culpability of the men who commit sexual assault.

      Defendants' biases and abuse of civil rights have eroded public trust in the

criminal justice system and have placed women in Baltimore County at an increased risk

of sexual assault. Defendants have intentionally made sexual assaults committed in

Baltimore County nearly impossible to prove and prosecute, to the detriment of women

who live in or visit Baltimore County.




                                           -4-
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 5 of 120



    I.   Defendants' Manipulation of Already-Harrowing Numbers

         Nine percent (9%) of sexual assault victims are male, while ninety-one percent

(91%) of sexual assault victims are female. 1 One (1) in five (5) female college

undergraduates will be sexually assaulted during their enrollment period, many more than

once. 2 A similar percentage of the overall female population of Maryland are raped at

some time in their lives.

         Fewer than one (1) in three (3) sexual assaults are reported to police. 3 Of those

sexual assaults reported in Baltimore County, too few are properly recorded as a sexual

assault. 4 Of the sexual assaults that are recorded in Baltimore County, fewer than one (1)

in five (5) results in an arrest. 5 Of those arrests, generally only one (1) in five (5) is


1
 U.S. Dep't of Just., Off. of Just. Progs., Bureau of Just. Stats., Rennison, C. M., Rape
and sexual assault: Reporting to police and medical attention, 1992-2000 (Aug. 2002),
https://www.bjs.gov/content/pub/pdf/rsarp00.pdf.
2
 U.S. Dep't of Just., Nat. Inst. of Just., Fisher, B.S., Cullen, F.T., & Turner, M.G., The
sexual victimization of college women (Dec. 2000),
https://www.ncjrs.gov/pdffiles1/nij/182369.pdf.
3
 Fed. Bureau of Investigation, Nat. Incident-Based Rep'g Sys., 2012-2014 (2015). The
percentages are even lower for sexual assaults in general.
4
 The exact number is difficult to ascertain, as Baltimore County self-reports its own data,
and many reports of rape and sexual assault are classified as reports of non-crimes.
However, between 2009 and 2014, thirty-four percent (34%) of reports of rape and sexual
assault in Baltimore County were classified as "unfounded," meaning that, while the
victim described a crime, investigators did not believe a crime occurred. The national
average of "unfounded" reports during that period was seven percent (7%). Baltimore
County dismisses female victims' accounts at five (5) times the national rate.
5
  Baltimore County claims an arrest rate approaching forty percent (40%), in some years.
If this is accurate, it is likely due to the inclusion of child abuse and sex trafficking cases,
which are handled differently and/or by other police units.


                                              -5-
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 6 of 120



referred to prosecutors for charges. 6 Of those charges, generally only one (1) in two (2)

results in a conviction and jail time. 7 The situation in Baltimore County is undoubtedly

worse than nationally.

          This lawsuit is brought to address the manipulation of statistics for Defendants'

personal and professional gain and to address the plans, practices, policies, customs, and

procedures instituted and perpetrated by individuals acting under color of state law to

deprive female sexual assault victims of their civil rights and equal protection, in

contravention of federal and state law. Defendants' actions, policies, patterns of

behavior, deliberate indifference, failure to train or supervise, and departure from normal

procedures reflect their gender-biased discrimination against Named Plaintiffs and Class

Members. This lawsuit seeks to end that discrimination.

    II.   Plaintiffs' Constitutional And Civil Rights Claims Against Defendants

          This lawsuit seeks to address the hidden corruption and ultra vires illegal acts by

those entrusted to investigate and protect women against rape and sexual assault. 8 For

years, Defendants have deprived female victims of sexual assault in Baltimore County of




6
    Fed. Bureau of Investigation, Nat. Incident-Based Rep'g Sys., 2012-2014 (2015).
7
    Fed. Bureau of Investigation, Nat. Incident-Based Rep'g Sys., 2012-2014 (2015).
8
  In 2017, Maryland reclassified "sexual offense in the first degree" and "sexual offense
in the second degree" as "rape in the first degree" and "rape in the second degree." Md.
Code Ann. Crim. Law §§3-303 and 3-304. As used in this Complaint, the term "rape"
includes rape and acts previously criminalized as sexual assault in the first or second
degree. The term sexual assault includes all rapes, as well as lesser degrees of sexual
assaults. See, e.g., Md. Code Ann. Crim. Law §§3-301 – 3-310.


                                              -6-
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 7 of 120



equal access to justice and of equal protection under the law. Defendants conducted

punitive investigations of victims while ignoring evidence implicating assailants. As part

of a pattern and practice of intimidation, Defendants charged victims with making false

reports, retaliated against victims' families, and humiliated victims, all in order to lower

the reported numbers of sexual assaults. Defendants' conduct is influenced by and results

from their personal biases, indifference to sexual violence against women, and a failure to

train or supervise those who are supposed to be protecting Baltimore County residents.

       In contravention of Plaintiffs' rights to equal protection, Defendants discriminated

against and deceived female victims, intimidated female victims and witnesses, and

intentionally misstated the applicable law to the detriment of female victims, in order to

benefit themselves and, in the process, protected male perpetrators of sexual assault.

       This is not a "failure to protect" lawsuit, nor is it a challenge to legitimate

prosecutorial and police discretion. This lawsuit targets intentional misconduct, gross

negligence, and willful indifference, which are motivated by corrupt and malicious

objectives and designed to suppress legitimate reports of rape and sexual assault.

III.   Plaintiffs' Title IX Claims Against UMBC And The Board of Regents

       In addition to redress for violations of their federally protected and constitutional

rights, Plaintiffs seek redress for violation of Title IX of the Education Amendments of

1972 of 20 U.S.C. §§ 1681-1688 ("Title IX"). As a result of certain Defendants' actions

and omissions, Plaintiffs were excluded from participation in and denied the benefits of

educational opportunity, while being subjected to gender discrimination by the University

Defendants.


                                             -7-
             Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 8 of 120



                                              Parties

  I.        Named Plaintiffs Anna Borkowski, Annemarie Hendler, Katelyn Frank, Marcella
            Fegler, And Kaila Noland

       1.      Named Plaintiff (and putative class representative) Anna Borkowski is a

resident of Maryland, former University of Maryland, Baltimore County student, and

current Towson University student-athletes. In 2017, Ms. Borkowski, incapacitated by

alcohol and/or surreptitious drugging, was sexually assaulted by three (3) UMBC

students. Ms. Borkowski reported the assault to the police and submitted to a painful and

invasive Sexual Assault Forensic Exam ("SAFE") at the Greater Baltimore Medical

Center ("GBMC").

       2.      Named Plaintiff (and putative class representative) Annemarie Hendler is a

resident of Maryland, a former University of Maryland, Baltimore County student, and a

current Towson University student. In 2017, Ms. Hendler, incapacitated by alcohol

and/or surreptitious drugging, was sexually assaulted by three (3) UMBC student-

athletes. Ms. Hendler reported the assault to the police and submitted to a painful and

invasive SAFE at GBMC.

   3.          Named Plaintiff (and putative class representative) Katelyn Frank is a resident

of Maryland and a former University of Maryland, Baltimore County student. In 2015,

Ms. Frank was raped by another UMBC student on campus. Ms. Frank reported her

assault, and submitted to a painful and invasive SAFE at GBMC.

   4.          Named Plaintiff (and putative class representative) Marcella Fegler is a former

UMBC student who, in 2014, was sexually assaulted by four (4) members of the UMBC



                                               -8-
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 9 of 120



basketball team on the UMBC campus. Ms. Fegler reported her assault to UMBC,

University Police, and BCPD officials, and relied on Defendants' assurances in 2016 that

her case would receive a proper review.

     5.     Named Plaintiff (and putative class representative) Kalia Noland is a former

University of Maryland, Baltimore graduate student. In 2016, Ms. Noland was sexually

assaulted by a UMBC graduate student who worked in her lab on the UMBC campus.

Ms. Noland reported her assault to University officials. The officials acknowledged that

Ms. Noland had been sexually assaulted, then referred her assailant to one (1) counseling

session as a "penalty."

     6.     Named Plaintiffs bring this class action on behalf of all women who have been

subjected to rape or sexual assault in Baltimore County, Maryland, who have reported

their assault; and/or underwent invasive testing in the preparation of a SAEK; 9 and/or

were denied educational access on the basis of their gender in connection with a report or

attempted report of rape or sexual assault; and/or were improperly dissuaded, coerced,

intimidated, or otherwise impeded from reporting or pursuing a rape or sexual assault;

and therefore adversely affected by the Defendants' policies (collectively, the "Class" or

"Class Members").

     7.     The Class may be divided into the following subclasses (collectively, the

"Subclasses"):




9
    A "SAEK" is a "Sexual Assault Forensic Examination Kit," explained infra.


                                            -9-
            Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 10 of 120



       a. All adult women who were raped or sexually assaulted in Baltimore County,

            Maryland who reported their assault to Baltimore County authorities, and were

            adversely impacted by Defendants' policies (the "Baltimore County Reported

            Rape/Assault Subclass").

     b. All adult women who were raped or sexually assaulted in Baltimore County,

            Maryland who reported their assault to UMBC and the UMBC Police Department

            and were adversely impacted by Defendants' policies (the "University Police

            Reported Rape/Assault Subclass").

     c. All adult women who were raped or sexually assaulted in Baltimore County,

            Maryland and underwent invasive testing in the preparation of an SAEK, and were

            adversely impacted by Defendants' policies (the "Invasive Testing Subclass").

     d. All adult women who were denied educational access based on gender as a result

            of Defendants' 10 policies (the "Title IX subclass").

 II.        Defendants

            A. The Baltimore County Defendants

       8.      Defendant Baltimore County (the "County") is a political subdivision of

Maryland. Defendant Baltimore County operates and is jointly responsible for the

training, policies, procedures and actions of Defendant Baltimore County Police

Department ("BCPD") and its employees. Defendant Baltimore County is sued based on


10
  Namely, Defendants UMBC, University Police, Dillon, Hrabowski, and Hunton, the
University Defendants, and any other Defendants who receive federal funding for
education.


                                                 - 10 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 11 of 120



its unconstitutional policies, regulations, decisions, and customs, which have resulted in

Constitutional deprivations to the Named Plaintiffs and Class Members.

     9.       Defendant Baltimore County Police Department is the law enforcement agency

responsible for law enforcement duties in Baltimore County. Defendant BCPD's Officers

knowingly followed illegal instructions from both inside and outside the organization, in

order to reduce the number of reported sexual assaults recorded in Baltimore County.

           B. The State's Attorney Defendants

     10.      The State's Attorney Defendants ("SAO Defendants") are individuals who are

or were the Baltimore County State's Attorney or employees of the Baltimore County

State's Attorney's Office.

     11.      Defendant Scott Shellenberger is the State's Attorney for Baltimore County.

Defendant Shellenberger is responsible for prosecuting, on behalf of the State of

Maryland, all cases within Baltimore County in which the State has an interest.

Defendant Shellenberger performs supervisory, investigative, and administrative tasks

that are separate and apart from his prosecutorial duties.

     12.      Defendant Lisa Dever is the Assistant State's Attorney and the Chief of the Sex

Offense and Child Abuse Division 11 of the Baltimore County State's Attorney's Office.

Defendant Dever performs supervisory, investigative, and administrative tasks that are

separate and apart from her prosecutorial duties.



11
  Defendant Dever's division is responsible for prosecuting crimes of a sexual nature in
Baltimore County.


                                             - 11 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 12 of 120



     13.      Defendant Krystin Richardson is an Assistant State's Attorney and head of the

Baltimore County State's Attorney's Office's Family Division. Defendant Richardson

performs administrative, supervisory, and investigative duties separate and apart from her

prosecutorial duties.

     14.      Defendant Bonnie Fox is an "Investigator" for the Sex Offense Division of the

Baltimore County State's Attorney's Office and reports directly to Defendant Dever.

           C. The Baltimore County Police Department

     15.      The Baltimore County Police Department Defendants ("BCPD Defendants")

are individuals who were or are employed by Defendants BCPD and the County. 12

     16.      Defendant Nicholas Tomas is a BCPD Detective assigned to the Special

Victims Team. The Special Victims Team is a group of detectives and other police

officers who constitute part of the Special Services Unit of the Persons Crimes Section of

the Criminal Investigation Division of the BCPD.

     17.      Defendant Kristin Burrows is a BCPD Detective assigned to the Special

Victims Team.

     18.      Defendant Kimberly Montgomery is a BCPD Detective assigned to the Special

Victims Team.

     19.      Defendant Morrow Lane is a BCPD Detective assigned to the Special Victims

Team.


12
  For ease of reference, Defendants Baltimore County, BCPD, Johnson, Sheridan,
Burrows, Tomas, Montgomery, Lane, Brady, Lee, and Dorfler are also referred to as the
"County Defendants."


                                             - 12 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 13 of 120



     20.      Defendant Rosemarie Brady is a former BCPD Sergeant Detective and the

former head of the Special Victims Team.

     21.      Defendant Paul Dorfler is a BCPD Officer.

     22.      Defendant Timothy Lee is a BCPD Officer.

           D. Baltimore County Police Department Supervisory Defendants

     23.      The Baltimore County Police Department Supervisory Defendants ("BCPD

Supervisory Defendants" or "Supervisory Defendants") are or were individuals

responsible for policies, training, and supervision of Defendant BCPD and the BCPD

Defendants. 13

     24.      Defendant James Johnson is the former Chief of Police of the BCPD. He was

responsible for BCPD policies, training, and supervision from May 31, 2007, to January

31, 2017.

     25.      Defendant Terrence Sheridan is the current Chief of the BCPD. He is

responsible for the policies, training, and supervision of the BCPD from January 31,

2017, to the present.

           E. The University Defendants

     26.      The University Defendants are individuals and organizations responsible for

promulgating and enforcing rules and regulations at the University of Maryland,

Baltimore County.




13
 Where applicable, the Supervisory Defendants are also included in the County
Defendants and BCPD Defendants.


                                             - 13 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 14 of 120



   27.      Defendant Board of Regents of the University System of Maryland ("Board of

Regents" or "Board") is the governing body of the University System of Maryland.

   28.      Defendant Freeman Hrabowski is the President of Defendant UMBC, which is

a member of the University System of Maryland ("USM"). The Board of Regents has

delegated its authority to Defendant Hrabowski, and he is ultimately responsible and

accountable for policies promulgated by Defendant UMBC.

   29.      Defendant University of Maryland, Baltimore County is a constituent

institution of the University System of Maryland, under the jurisdiction of the Board of

Regents. Defendant UMBC has not expelled a student for a Title IX violation since at

least before the 2015-2016 academic year.

   30.      Any allegation against Defendant UMBC, the Board of Regents, or Defendant

Hrabowski is necessarily an allegation against the other University Defendants.

   31.      Defendant Bernadette Hunton was a contractor for Defendant UMBC, retained

to investigate Ms. Frank's, Ms. Noland's, and Class Members' complaints of sexual

misconduct. Defendant Hunton acted as a purported "Independent Investigator."

         F. The University of Maryland, Baltimore County Police Department Defendants

   32.      The University of Maryland, Baltimore County Police Department Defendants

("University Police Defendants" or "UMBC Police Defendants") are or were individuals

and organizations responsible for the creation, promulgation, and enforcement of the




                                          - 14 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 15 of 120



rules and regulations of Defendant University of Maryland, Baltimore County Police

Department. 14

     33.      Defendant University of Maryland, Baltimore County Police Department

("Defendant University Police" or "Defendant UMBC Police") is a security force

maintained by Defendant UMBC. The University Police have entered into a

Memorandum of Understanding with BCPD, dividing the investigative and enforcement

power of the two agencies.

     34.      Defendant Paul Dillon is the current Chief and former Deputy Chief of

Defendant University Police. Defendant Dillon is responsible for Defendant University

Police's crime-reporting obligations.

           G. Defendants' Capacities

     35.      Except as otherwise noted, all individual Defendants are being sued both in

their individual and official capacities.

     36.      The State's Attorney Defendants are being sued in their individual capacities

for monetary damages, and in their official capacities for injunctive relief from actions

that were (and continue to be) unconstitutional, ultra vires, illegal, grossly negligent,

malicious, and harmful to Plaintiffs.

     37.      All state officer Defendants are being sued in their individual capacities for

monetary damages, and in their official capacities for injunctive relief.



14
 Where applicable, the University Police Defendants are also included in the University
Defendants.


                                               - 15 -
             Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 16 of 120



                                       Jurisdiction and Venue

       38.      The claims arise from Defendants' violations of 42 U.S.C. §§1983, 1985, and

1986; 20 U.S.C. §1681; and State law.

       39.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331, as this case

involves claims "arising under the Constitution, laws, or treaties of the United States."

       40.      Jurisdiction pursuant to 28 U.S.C. §1343 is proper as this case seeks to "redress

the deprivation, under color of any State law, statute, ordinance, regulation, custom or

usage, of any right, privilege or immunity secured by the Constitution of the United

States or by any Act of Congress providing for equal rights of citizens or of all persons

within the jurisdiction of the United States."

       41.      Jurisdiction is proper pursuant to 28 U.S.C. §1367 over all state law claims, as

any state law claims form part of the same case or controversy as claims otherwise falling

under this Court's original jurisdiction.

       42.      Jurisdiction is also proper pursuant to 42 U.S.C. § 1988.

       43.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as "a substantial

part of the events or omissions giving rise to the claim occurred" in Maryland.

                                          BACKGROUND

  I.         Defendants' Policies Violated The Civil Rights of Female Victims of Sexual
             Assault And Concealed An Epidemic of Sexual Assault in Baltimore County

       44.      In 2015 and 2016, Defendants Baltimore County, BCPD, UMBC, and the SAO

Defendants were the subjects of a series of media articles relating to their manipulative




                                                - 16 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 17 of 120



practice of underreporting instances of sexual assault, misleading and intimidating female

victims of sexual assault, and mistreating those who reported sexual assault.

     45.     Defendant Baltimore County, Defendant BCPD, and the SAO Defendants were

also the subject of media reports regarding the failure to test and willful destruction of

SAEKs in their possession, custody, or control.

     46.     One of the media articles related to the gang rape of a UMBC student by four

(4) members of the UMBC basketball team. The victim was Named Plaintiff Marcella

Fegler. 15

     47.     UMBC and the University Police are required by law to make accurate public

reports of crimes committed on or near UMBC's campus. See, e.g., 20 U.S.C. § 1092 (f),

the "Clery Act."

     48.     Defendants UMBC and the University Police are required to prove that a

sexual assault did not occur before determining that the complaint is "unfounded." See

infra.

     49.     Media reports also revealed Defendants BCPD and the University Police

manipulated the Federal Bureau of Investigation's Uniform Crime Reporting Program

("UCR") 16 codes to misclassify and conceal reports of sexual assault against women.


15
  In that case, Defendant Tomas "explained" to Ms. Fegler that she had not been raped
because for "some of the sex acts to be performed, she would have had to be conscious to
participate." Defendant Tomas also volunteered to testify on behalf of the accused
assailants at their student conduct hearings. His proposed testimony was that the four (4)
men were not involved "as alleged."
16
  The F.B.I.'s UCR Program is a nationwide data collection program tracking reports of
crime and the disposition of those reports. Almost 18,000 law enforcement agencies

                                            - 17 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 18 of 120



   50.     Defendants UMBC and the University Police have intentionally failed to make

accurate public reports of crimes of sexual assault, in order to conceal these crimes and to

manipulate crime statistics. Prospective and matriculating students rely on those

inaccurate reports when choosing to attend, or not to attend, UMBC.

   51.     BCPD Defendants, working with SAO Defendants, including Defendants

Dever, Shellenberger, and Fox, would routinely and maliciously classify credible reports

of sexual assault as "unfounded," without conducting any investigation of the report, i.e.,

no interviews, no collection of evidence, no substantive police work.

   52.     Defendant BCPD and the BCPD and Policymaking Defendants purport to

engage in "data driven policing," but instead manipulate crime data to avoid investigating

(and making public) reports of rape and sexual assault of female victims.

   53.     The Baltimore County Defendants, BCPD Defendants, and the SAO

Defendants generally mistreated victims of sexual assault, in contrast to the treatment of

the victims of other crimes.

   54.     For example, the Baltimore County Defendants, BCPD Defendants, Defendant

Shellenberger, Defendant Dever, and Defendant Fox intentionally misinformed female

victims of the elements of sexual assault crimes to convince those female victims,

including Class Members, that no crime occurred.




voluntarily report data on crimes reported to them by residents. The primary objective of
the program is to generate reliable information from the data submitted.


                                           - 18 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 19 of 120



   55.      Different practices exist for crimes that do not disproportionately affect

women. Those crimes are not under-investigated or misreported as part of a pattern and

practice. Nor is the investigation of those crimes improperly trained for or supervised.

   56.      As a result, the statistical data reflect inexplicable anomalies in the reported

rates of sexual assault in Baltimore County as compared to other crimes in Baltimore

County and other comparable regions in the United States.

   57.      For example, in 2015, when Baltimore County finally implemented a years-old

change in the UCR definition of "rape," thirty-eight percent (38%) of the total increase in

reported rapes or sexual assaults in Maryland came from Baltimore County.

         A. BCPD's, The BCPD Defendants', And The University Police's Strategy of
            "Unfounding" Legitimate Reports of Sexual Assault to Artificially Deflate
            Crime Numbers.

   58.      All Defendants have or had professional, personal, or political self-interests in

statistics that reflect a low crime rate in Baltimore County, generally, and in their

respective areas of responsibility, specifically.

   59.      Defendants are under internal and external pressure to lower reports of crime

and maintain high "clearance rates" in their jurisdictions, precincts, and areas of

responsibility.

   60.      Defendant Hunton had an interest in minimizing how many Title IX

complaints were upheld, for her personal gain and stature, as well as for the stature of

Defendant UMBC and the University Defendants.




                                             - 19 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 20 of 120



     61.     Defendant Shellenberger, Defendant Dever, and the other SAO Defendants are

under internal and external pressure to maintain high conviction rates, for their personal

gain and stature.

     62.     Defendants Dillon and the other University Defendants are under internal and

external pressure to lower reports of crime in order to make UMBC more appealing to

prospective students and their parents and to enhance the stature of the institution.

     63.     In keeping with BCPD's previous promises of reform (see infra) and other

legal obligations, BCPD's Field Manual now requires that "[a]n Incident Report will be

made on all calls . . . of sexual assault."

     64.     BCPD's Field Manual also provides that "[t]he refusal of the victim to

cooperate or failure of the State's Attorney's Office to prosecute does not unfound a

legitimate offense."

     65.     Regardless of the Orders in the Field Manual, Incident Reports were not made,

or were coded in a way to avoid reporting, for many female victims' complaints of sexual

assault.

     66.     A report of sexual assault is legitimately classified as "unfounded" when "the

incident did not occur" (i.e., a false or baseless report 17), or "the incident was determined

to have occurred in another jurisdiction."




17
  A "baseless" report is a report of a non-criminal act a "false" report is a report that the
officer believes in untruthful.


                                              - 20 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 21 of 120



   67.     By coding hundreds of legitimate reports as "unfounded," Defendant BCPD,

the County, the SAO Defendants, Defendant Dillon, and the BCPD Defendants created

the illusion that certain reports of sexual assault were never made.

   68.     By diverting reports of rape and sexual assault to non-police entities at UMBC,

Defendant Dillon created the illusion that the assaults did not occur and ensured that they

received minimal attention. Most of the reports treated this way never even got a formal

Title IX investigation.

   69.     In doing so, Defendants guaranteed that sexual assaults of women were, and

continue to be, treated differently than other crimes. These crimes committed by men

against women were and are not investigated, under-investigated, and concealed from

public scrutiny.

   70.     The intent and effect of Defendant the County, Defendant BCPD, BCPD

Defendants, and SAO Defendants' intentionally discriminatory policies was to artificially

lower the number of recorded reports of rape and sexual assault in Baltimore County and

on the UMBC campus.

   71.     The BCPD Supervisors, such as Defendants Sheridan and Johnson, were

grossly negligent in their failure to train and supervise their subordinates and to

promulgate or enforce appropriate policies. The BCPD Supervisors also failed to

implement the policies that were in place in a consistent and non-discriminatory manner.

   72.     Male perpetrators of rape and sexual assault are more likely than other

criminals to commit multiple offenses before being apprehended.




                                            - 21 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 22 of 120



     73.     While reports of rape and sexual assault were fraudulently lowered,

Defendants BCPD, the County, University Police, and BCPD and SAO Defendants'

practice increased the actual number of sexual assaults in Baltimore County, including

assaults on members of the Class.

     74.     Defendants' actions and inactions increased the number of sexual assault

crimes committed, while decreasing the number of perpetrators brought to justice.

     75.     Defendants Shellenberger and Dever, in concert with the BCPD Defendants,

enforced an antiquated, sexist, and unlawful version of Maryland law regarding rape and

sexual assault, by requiring force or resistance to establish rape, a requirement which has

not existed since the 1960's. 18

     76.     For many years, as a result of all Defendants' discriminatory, unlawful, and

dangerous practices, BCPD recorded one of the highest "unfounded" rates of reports of

sexual assault in the country.

     77.     In 2013, County and SAO Defendants 19 classified forty-three percent (43%) of

reports of rape and sexual assault in Baltimore County as "unfounded." When a woman



18
  The SAO Defendants' unwillingness to enforce the law as it existed required the
General Assembly to pass a 2017 law which "clarified" out what had been Maryland
common law for years, that a victim need not use force to resist a rape. See Md. Code
Ann., Crim. Law, §3-319.1. Ironically, Defendant Shellenberger, in an effort to shift
blame for the civil rights violations, testified in support of this bill. Despite the
"clarification," the State's Attorney's Office's conviction rates remain abysmal.
19
  BCPD Officers would often call Defendant Shellenberger from the emergency room to
ask if they should proceed with an investigation. To this day, the SAO Defendants have
an unlawful influence over the coding of reports.


                                             - 22 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 23 of 120



reported a rape or sexual assault to BCPD, forty-three percent (43%) of the time the

victim was told that no crime occurred, or that the report was determined to be untruthful.

     78.     Another quarter (25%) of the reports of rape were cleared by "exceptional

means" or "exceptional circumstances." See infra, Background Section II. D.

     79.     Thus, a large majority of women's reports of rape and sexual assault are

dismissed as unbelievable or for "exceptional" reasons. These women have become the

rule, not the exception.

     80.     Between 2009 and 2014, thirty-four percent (34%) of reports of rape and

sexual assault in Baltimore County were classified as unfounded. The national average

during that period was seven percent (7%).

     81.     In 2015 20 and 2016, the number of rape reports classified as unfounded in

Baltimore County was approximately eighteen percent (18%).

     82.     In 2017, after the media exposure and subsequent purported "reforms" detailed

infra, the number fell to eleven percent (11%).

     83.     The number of sexual assaults classified as "unfounded" by the BCPD from

2013 to 2016 is a statistical impossibility; the decline in unfounded reports after the

media exposure shows that Defendants were engaged in improper practices.

     84.     After receiving a request regarding "unfounded" case reports relating to this

lawsuit, BCPD reclassified a number of "unfounded" cases as "open."



20
   While BCPD claims that the F.B.I. changed the definition of "rape" for UCR purposes
in 2015, the definition was changed in 2011 and was applicable as of 2013.


                                             - 23 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 24 of 120



     85.     In Baltimore County, the arrest rate, per recorded report of rape, is relatively

stable, fluctuating between eighteen percent (18%) and twenty-two percent (22%).

     86.     In 2017, the arrest rate, per recorded report of rape, was eighteen percent

(18%).

     87.     SAO Defendants directly, personally, and unlawfully participated in the

BCPD's manipulation of investigative dispositions, despite lacking any State or other

authority to do so.

     88.     SAO Defendants directly, personally, and unlawfully made ultra vires policy

decisions on behalf of the BCPD, decisions that they had no authority to make, that

harmed Named Plaintiffs and the Class Members.

     89.     As a result of BCPD's unlawful practice and the SAO Defendants' ultra vires

actions, the arrest percentage remained relatively unchanged despite certain purported

"reforms," detailed infra.

     90.     The purported reforms were a political sham, announced for the protection and

self-preservation of Defendants but never implemented.

     91.     Baltimore County's actual arrest rate for rapes is half (50%) of the national

average of thirty-six percent (36%). 21

     92.     Defendants' intentional case attritionstrategies, unlawful misclassification,

miscoding, and other manipulative practices have resulted in the illusion that: 1) there are


21
  U.S. Dep't of Just., Fed. Bureau of Investigation, Uniform Crime Report, Crime in the
United States, 2016: Offenses Cleared, https://ucr.fbi.gov/crime-in-the-u.s/2016/crime-in-
the-u.s.-2016/topic-pages/clearances.pdf.


                                              - 24 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 25 of 120



relatively few women sexually assaulted in Baltimore County; and, 2) when women are

sexually assaulted, their reports are investigated to a reasonable conclusion.

     93.     Instead, Defendants, including the SAO Defendants, acting unlawfully and

outside the scope of their authority, participated in covering up reports and refusing to

investigate those that they could not conceal.

     94.     Defendants, including the SAO Defendants, performed many of these acts in

their personal capacities including intimidation of female complainants and fraudulent

concealment of assailants' criminal conduct.

     95.     In addition to improperly classifying reports of sexual assault as "unfounded,"

Defendant Baltimore County, the County Defendants, Defendant BCPD, BCPD

Defendants, SAO Defendants, and University Defendants have a pattern and practice of

misclassifying reports so that they do not appear as a report of sexual assault.

     96.     The County, BCPD, SAO, and University Defendants also unlawfully and

maliciously manipulated non-UCR codes to conceal certain reports of sexual assault. 22

This practice concealed those Defendants' refusal to investigate the credible reports of

crimes perpetrated by men against Named Plaintiffs and the Class.

     97.     Due to the Defendant Baltimore County, Defendant BCPD, the SAO

Defendants, and University Defendants' pattern of manipulation and concealment, the

extent of the manipulation is currently unknown.



22
  UMBC has claimed, in writing, that a misclassified report of sexual assault does not
count as a report of sexual assault.


                                             - 25 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 26 of 120



   98.      The number of rapes and other sexual assaults misclassified as other, less

serious crimes, or worse, non-crimes, is unknown.

         B. Baltimore County Executive Promises Review And Reform While Defendants
            Withhold And Conceal Evidence of Their Malfeasance to Thwart Reform.

   99.      On October 13, 2015, the Baltimore Post Examiner published an article that

detailed UMBC's failure to record valid reports of rape and sexual assault on campus.

   100.     Nearly a year later, on September 8, 2016, the website "Buzzfeed" reported

that rape victims were being mistreated in Baltimore County.

   101.     On or about September 9, 2016, County Executive Kamenetz ordered

Defendant Johnson to review how Defendant BCPD handles reports of rape that were

"unfounded" by Defendant BCPD.

   102.     In response, Defendant Johnson directed Defendant BCPD to have the

Criminal Investigation Bureau (CIB) re-examine all "unfounded" rape cases from 2013,

2014, and 2015.

   103.     This "re-examination" never occurred.

   104.     Defendant Johnson, on behalf of Defendant BCPD and the County, pledged to

"take a fresh look to ensure that the investigation(s) were handled properly and that

justice was done."

   105.     This "fresh look" never occurred.




                                            - 26 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 27 of 120



     106.    On October 19, 2016, Baltimore County Executive Kevin Kamenetz 23 ordered

an independent Audit of the County's procedures relating to reports of rape and sexual

assault.

     107.    The stated purpose of the 2016 Audit was "to identify systemic concerns

regarding policies and procedures" relating to sexual assault.

     108.    The 2016 Audit was performed by Lisa Jordan, Esquire, the Executive Director

of the Maryland Coalition Against Sexual Assault ("MCASA") and retired Baltimore

County Circuit Court Judge Barbara Howe.

     109.    The 2016 Audit was limited to purportedly "unfounded" reports of rape that

occurred from 2013 to 2015, a total of 124 reports.

     110.    The reason for limiting the Audit to "unfounded" reports, as opposed to those

coded as "suspicious circumstances" or cleared by "exceptional circumstances," is likely

because the Buzzfeed article had only uncovered reported on, and publicized the

"unfounded" reports.

     111.    The reviewers relied on information provided by Defendant BCPD, BCPD

Defendants, SAO Defendants, Defendant Baltimore County, and the Baltimore County

Defendants. 24



23
  There no indication at this time that the late County Executive acted with anything
other than good faith and integrity.
24
  For example, this review excluded Ms. Frank's 2015 report of rape to Defendant
Dillon, Defendant UMBC, and the University Defendants that was coded "unfounded" by
the University Police and as "A46" by BCPD. See infra.


                                            - 27 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 28 of 120



     112.   A Report containing findings and recommendations relating to the 2016 Audit

was provided to many Defendants and/or their policymaking supervisors.

     113.   The findings were published on February 1, 2017.

     114.   Despite the limited scope of the Audit and the suspect nature of the

information recorded and then provided by Defendants, the Report concluded that the

cases "clearly demonstrated the deficiencies in and interpretation of Maryland's sexual

assault statutes" by BCPD Defendants and the SAO Defendants. 25

     115.   The Report also noted BCPD's practice of "victim-blaming," specifically, that,

"[f]or example, one victim was asked why she didn't fight the suspect off and why she

didn't scream for help."

     116.   The Report found that "[i]n other cases, officers asked victims to explain why

they thought they were raped after they gave a statement about what happened. In some

of these cases, the victim decided not to proceed with the case after being questioned in

this manner."

     117.   In one case highlighted by the Report, the victim was forced to "go to the stairs

of her home and reenact being forced to the ground and having her hands pinned behind

her head." The investigator also subpoenaed the victim's educational and cell phone

records. The report was marked "unfounded."



25
   While the Report concluded that none of the cases reviewed were currently viable for
prosecution, this is not surprising, as the "deficiencies" had led to the destruction of most,
if not all, of the SAEKs involved. Further, neither Judge Howe nor Ms. Jordan were
prosecutors or former prosecutors.


                                            - 28 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 29 of 120



   118.    As it pertains to the Named Plaintiffs and the Reported Rape/Assault Subclass,

the Report criticized BCPD's "inadequate investigation into the victim's ability to resist or

appraise the circumstances" in cases where the victim was intoxicated.

   119.    The Report strongly recommended that the "[c]ommunication between sex

crimes detectives and the Baltimore County State's Attorney's Office should be increased

and documented. Communication with prosecutors is particularly important in cases

involving interpretations of the law on force and in cases involving 'mentally

incapacitated individuals' under Criminal Law §3-301(c)," i.e., all of the Named Plaintiffs

and hundreds of members of the Class.

   120.    The deliberate refusal to investigate the actual elements of sexual assault

crimes led to the non-prosecution of hundreds of rapes and sexual assaults prior to the

Audit.

   121.    The day he released the Report, County Executive Kamenetz announced the

implementation of certain reforms.

   122.    The reforms were aimed at improving the investigation of reports of sexual

assault and the mistreatment of victims by Defendants Baltimore County, BCPD, and the

BCPD and SAO Defendants. Due to Defendants' malfeasance and gross negligence the

reforms were ineffective or unimplemented.

   123.    Among those reforms was a purportedly "formalized" and "clear" system of

communication between Defendant BCPD's Special Victim's Team and the State's

Attorney's Office.




                                           - 29 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 30 of 120



   124.   However, the individuals working within these two groups were, and are, the

worst offenders in perpetrating the concealment and misclassification of sexual assault

crimes against female victims in Baltimore County.

   125.   As a result of the "reforms," Defendant BCPD is now required to have an SVT

detective (rather than a patrol officer) interview all victims and suspects in any reported

"Sexual Crime" under Subtitle 3 of Title 3 of the Criminal Law Article of the Maryland

Code.

   126.   The State's Attorney's Office stated that it agreed with the recommendation,

but that it would "make all final legal decisions in all sexual assault cases."

   127.   This was not the suggested reform and is a mischaracterization of the

recommendation. The SAO Defendants sought to reinterpret and avoid implementation

of the reforms.

   128.   Defendants' practice of improperly coding credible reports of rape and sexual

assault as merely "suspicious conditions" reflects their deceptive avoidance of

accountability, and, specifically their avoidance of the reforms they purportedly agreed to

implement.

   129.   The Report's recommendations are directly related to Named Plaintiffs' rapes

and sexual assaults, some of which occurred before, and some of which occurred after,

the "reforms." All Named Plaintiffs, for example, were intoxicated at the time of their

rapes and sexual assaults.

   130.   As a result of the increased expertise applied to reports of sexual assault, arrest

rates for rape and sexual assault should have risen. Arrest rates fell.


                                            - 30 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 31 of 120



       C. Destruction of SAFE Exams And Documented Willful Indifference to
          Plaintiffs' Rights Pursuant to Equal Protection And Fourth Amendment
          Protections Against Unreasonable Search And Seizure

   131.   County Defendants and SAO Defendants willfully destroyed and/or spoliated

evidence of crimes against hundreds of women in the Class. Defendants, including

Defendant BCPD and the BCPD Defendants, did so at the direction of the Supervisory

Defendants and Defendant Shellenberger.

   132.   If a citizen willfully destroys evidence of a criminal act, they have committed a

crime. See, e.g., Md. Code Ann., Crim. Law § 9-307.

   133.   Federal law provides that a woman reporting sexual assault to law enforcement

be given a SAFE at no charge.

   134.   A SAFE can last up to four (4) hours, and involves a victim's genitals being

prodded, swabbed, and photographed, as well as pubic hair combing and other invasive

procedures.

   135.   Currently, in Baltimore County, SAFE examinees must sign a waiver releasing

the results of the exam to Maryland's Department of Health and Mental Hygiene, the

police, and the State's Attorney, should the victim "elect" to report the sexual assault to

the police and "elect" to cooperate with a prosecutor.

   136.   As part of the pattern and practice to diminish the prosecution of sexual assault

crimes, Defendant BCPD has its own waiver through which Defendant BCPD encourages

female victims not to request an investigation.

   137.   The SAFEs are usually performed by a Forensic Nurse Examiner ("FNE").




                                            - 31 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 32 of 120



     138.   The SAFE results in the creation of evidence, a Sexual Assault Examination

Kit ("SAEK"). An SAEK is half the size of a shoe box and does not require refrigeration.

There is not valid reason to destroy the SAEKs. 26

     139.   Defendant Baltimore County, Defendant BCPD, the BCPD Defendants, and

the SAO Defendants had no public written policy on the retention of SAEKs, and SAFE

examinees were not informed of the SAEKs' destruction.

     140.   In 2015, Baltimore County applied for a grant, claiming that it had DNA

evidence from hundreds of "cold cases."

     141.   For no articulated reason, Defendants BCPD, Johnson, and Sheridan, at the

direction of Defendants Shellenberger and Dever, destroyed SAEKs within ninety (90)

days of the collection of the SAEK.

     142.   On October 7, 2016, the Survivors' Bill of Rights Act was signed into law

which guaranteed that "a sexual assault survivor has the [right to] have a sexual assault

evidence collection kit or its probative contents preserved, without charge, for the

duration of the maximum applicable statute of limitations or 20 (twenty) years,

whichever is shorter."




26
  Montgomery County, for example, does not destroy SAEKs, as there is no statute of
limitations for rape in Maryland.


                                           - 32 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 33 of 120



     143.   The Maryland Attorney General reported in 2017 that the ninety (90) day

destruction policy was Baltimore County's self-reported policy. 27

     144.   This was the shortest period of any Maryland jurisdiction.

     145.   This policy only changed after a 2017 Maryland law mandated that SAEKs be

retained for at least twenty (20) years.

     146.   Defendant BCPD has made a number of conflicting statements regarding what

forensic evidence is in its custody, and did not have a dedicated inventory of SAEKs as

of March of 2018.

     147.   Baltimore County also claimed, disingenuously, that it had no backlog of

untested SAEKs. As of October of 2017, Baltimore County claimed a total of five (5)

untested SAEKs.

     148.   SAEKs were also regularly not tested for DNA evidence, meaning that DNA

evidence of perpetrators was not added to the Combined DNA Index System

("CODIS"), 28 the National DNA Index System (NDIS), or any other law enforcement

database.



27
   Md. Off. of Att'y Gen., Frosh, Brian E., Statewide Accounting of Untested Sexual
Assault Evidence Kits in the State of Maryland (Jan. 2017),
http://www.marylandattorneygeneral.gov/Reports/Rape_Kit_Report.pdf.
28
   CODIS is a system of national, state, and local databases managed by the FBI that
allows crime laboratory personnel across the country to compare DNA profiles from
known criminal offenders (and arrestees where applicable) with biological evidence from
crime scenes. CODIS has proven crucial to solving crimes in which the offender’s
identity is unknown. CODIS can match crimes to each other, thereby identifying serial
offenders.


                                           - 33 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 34 of 120



     149.   Instead, Defendant BCPD purports to "test" SAFE kits when they are merely

assigned a "Lab Case" number.

     150.   Even by its own definition, in 2016, Defendant BCPD reported to the Attorney

General of Maryland that it had 197 untested and thirty-four (34) anonymous SAEKs. 29

     151.   In response to a March 2018 survey, BCPD prepared an inventory showing

approximately 125 untested SAEKs. This number is false.

     152.   Although Defendant Shellenberger admits that "DNA evidence is an invaluable

law enforcement tool that brings violent offenders to justice," his action reflected an

intent to destroy such evidence.

     153.   Defendant Shellenberger prides himself on having taken on "the ACLU and the

criminal defense bar to help pass Governor O’Malley’s DNA bill" that he claims "will

enable the police to collect more DNA samples much sooner in the process so that violent

offenders can be taken off the street before they strike."

     154.   In 2008, Defendant Shellenberger praised a pathologist who, in the 1970s, had

the foresight to set aside physical evidence as someone who "cared enough and had

enough foresight to preserve the evidence so that science could catch up with him."

     155.   In reality, Defendant Shellenberger strongly opposes the use of DNA testing to

stop rape and sexual assault of women, and encourages the prompt destruction of DNA

evidence related to sexual assaults.


29
   Md. Off. of Att'y Gen., Frosh, Brian E., Statewide Accounting of Untested Sexual
Assault Evidence Kits in the State of Maryland (Jan. 2017),
http://www.marylandattorneygeneral.gov/Reports/Rape_Kit_Report.pdf.


                                            - 34 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 35 of 120



   156.     On December 16, 2016, Defendant Shellenberger sent a letter to every state

legislator falsely stating certain DNA evidence contained in SAEKs was not eligible for

entry in the National CODIS system.

   157.     Defendant Shellenberger was lobbying against allocating money to test SAEKs

and lobbying for sexual predators.

   158.     On another occasion, Defendant Shellenberger claimed that it was that same,

self-created lack of funds causing SAEKs to remain untested, saying "[s]end me the

money and we can hire people to test these."

   159.     Named Plaintiffs and the vast majority of Class Members were not told that

their SAEKs would be destroyed, much less that they would be destroyed so quickly.

   160.     Nor were Named Plaintiffs or Class Members told that the SAEKs would

almost certainly not be tested or analyzed, or that the perpetrators' DNA would not be

placed in a nationwide database to stop serial rapists.

   161.     Named Plaintiffs Borkowski's and Hendler's SAEKs were, in response to the

2018 survey, counted as "tested." Ms. Borkowski's and Ms. Hendler's SAEKs were not

tested.

   162.     Defendant BCPD does not even keep an integrated inventory of the SAEKs in

its possession.




                                           - 35 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 36 of 120



     163.   Defendant Shellenberger has refused "to use [his] daytime forensic people 30 to

test cases" in so called "Jane Doe" cases, because he "ha[s] a chance of going to court,"

and a "Jane Doe case, [has] no chance at going to court."

     164.   The unnecessary and unexplained destruction of SAEKs reflects the County

Defendants' willful indifference to sexual assault committed by men against women.

     165.   Defendants' willful indifference to the constitutional and civil rights violations

is a matter of public record.

        D. County, BCPD, And SAO Defendants Concealed Information from The
           Investigators, The F.B.I., And The Attorney General

     166.   Because they were concealed by BCPD and the County, the 2016 Audit of

unfounded cases did not include the review of reports of rape and sexual assault that had

been coded as "cleared by exceptional circumstances" or "exceptional means."

     167.   The 2016 Audit did not include reports of sexual assault that had been

intentionally miscoded or otherwise concealed by other means.

     168.   This miscoding was an inherent and intentional part of the manipulation and

concealment by Defendants. The authors of the Report relied upon Defendants.

Defendants misled the authors.

     169.   According to the F.B.I.'s UCR standards, to clear a case by "exceptional

means," the police must have: identified the offender; gathered enough evidence to



30
  Defendant Shellenberger's statements are further evidence of the ultra vires and
personal nature of his actions and policy making. He refers to BCPD forensic employees
as "his" and ignores the distinction between Defendant BCPD and himself/his staff.


                                             - 36 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 37 of 120



support an arrest, make a charge, and deliver the offender for prosecution; and identified

the suspect's exact location so that he could be taken into custody; but encountered a

circumstance outside the control of law enforcement that prohibits the agency from

arresting, charging, and prosecuting the offender.

     170.   Circumstances that are "outside of the control of law enforcement" include: the

death of the offender; the victim's refusal to cooperate with the prosecution after the

offender has been identified; or the denial of extradition because the offender committed

a crime in another jurisdiction and is being prosecuted for that offense.

     171.   Defendant BCPD's Field Manual provides for a totally different procedure for

an "exceptional clearance disposition" in the case of a reported rape or sexual assault.

     172.   Defendant BCPD's Field Manual, which is an "order" issued pursuant to

Defendant Johnson and Sheridan's authority, states that "Adult Ex-Clear" is appropriate

when "an adult was not arrested, but was identified as a suspect and warrant/summons

procedures were explained so the victim can file charges."

     173.   Defendant BCPD's definition is inconsistent with the F.B.I.'s definition.

     174.   More importantly, this self-serving policy puts the onus of prosecution on the

female victim of the assault. 31

     175.   This practice of forcing women to prosecute their own cases, utilized for rapes

and sexual assaults against women but not for other crimes, discriminatorily places an

undue burden on female crime victims.


31
   Even this procedure is ignored. See, e.g., infra, regarding Ms. Borkowski's attempt to
utilize the "warrant/summons procedures."

                                            - 37 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 38 of 120



   176.      Defendant BCPD's Field Manual provides for an "Other Ex-Clear" disposition

only when a suspect was identified but not charged because the suspect is deceased, the

State's Attorney will not pursue prosecution, or the case was closed by the Department of

Social Services (DSS).

   177.      The language in the Field Manual regarding the State's Attorney and DSS is

inconsistent with the UCR's mandate, yet Defendant BCPD persists in submitting

inaccurate data in order to reduce the number of reported sexual assaults in Baltimore

County.

   178.      Defendant BCPD has an entire unit of employees responsible solely for data

and statistical analysis, purportedly in order to make its policing more efficient and

effective.

   179.      Instead, Defendant BCPD, acting in concert with the BCPD Defendants, the

County Defendants, the University Defendants, and the SAO Defendants, corrupts the

data to obtain more favorable statistical analyses, to the detriment of the female victims

of rape and sexual assault.

   180.      Since at least 2013, Baltimore County has engaged in a deceitful and

discriminatory pattern and practice of "clearing" valid and credible reports of sexual

assault against women under "exceptional circumstances," while ignoring the

requirements of the F.B.I.'s UCR Program and the State's reporting program.

   181.      This policy is applied with discriminatory intent with a particular animus

towards women, specifically Named Plaintiffs and the Class.




                                             - 38 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 39 of 120



        E. "Suspicious Circumstances" – Defendants' Improper Use of The Self-Invented
           A46 Code to Conceal Reports of Rape And Sexual Assault

     182.   Defendants the County, BCPD, Dever, Shellenberger, and Dillon, along with

the BCPD and University Defendants, maintained, and still maintain, a policy and

practice of recording or having other record credible reports of sexual assaults against

women as merely reports of "suspicious circumstances." The purpose is to conceal the

level of sexual violence in Baltimore County and to protect their respective self-interests.

     183.   This discriminatory practice deprived Named Plaintiffs and Class Members of

their civil rights.

     184.   This practice was not disclosed to the reviewers who conducted the 2016 Audit

of Defendants' sexual assault investigative policies, procedures, and customs.

     185.   The reason Defendants concealed this practice is because it is indefensible and

inherently incriminating.

     186.   Defendants Hrabowski, UMBC, University Police, and Dillon also make use of

this code to avoid federal requirements to track and report on-campus crime. 32

     187.   Defendant UMBC, acting under Defendant Hrabowski's authority, claims that

they are not required to report "unfounded" reports of rape in their Clery disclosures.




32
  For example, in an October 13, 2015, email, UMBC justified omitting Named Plaintiff
Fegler's report of rape from its Clery reporting because "BCPD closed its investigation of
the matter, defining it as a 'suspicious condition,' a classification not included in Clery
Act reporting."


                                            - 39 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 40 of 120



     188.   Defendant Dillon, Defendant UMBC, and the University Defendants record as

"unfounded" reports that are still "open" or coded as A46 33 by Defendant BCPD.

     189.   The University Defendants' practice is reflected in the 2016 Campus Climate

Survey on Sexual Assault, in which only sixty-two percent (62%) of respondents

believed that UMBC would likely handle a report of sexual violence or sexual assault

fairly.

     190.   University Defendants, including Defendant Dillon, intentionally guide

students to non-Clery resources to avoid disclosure.

     191.   Defendant UMBC's, the County's, the University Defendants', the SOA

Defendants', Defendant BCPD, and the BCPD Defendants' pattern and practice of coding

reports of sexual assaults as merely "suspicious circumstances" or "suspicious

conditions" is an attempt to avoid accountability for their unjustified refusal to investigate

credible reports of sexual assault against women.

     192.   Defendants Shellenberger and Dever were personally involved in crafting this

unconstitutional practice and personally enforced and facilitated its implementation.

     193.   Defendants BCPD and the BCPD Defendants' written policy of documenting

reports when a "specific offense or victim cannot be substantiated . . . [by] using the

offense code 'Suspicious Incident/Condition/Person/Vehicle"' is at odds with their actual

practice of using the code as a hiding place for reports of sexual assault against women.



33
  "A46" is a non-UCR code used by Defendants to avoid counting credible reports of
rape and sexual assault in statistics submitted to the UCR System.


                                            - 40 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 41 of 120



   194.      "Suspicious circumstances" and "suspicious condition" are not UCR

categories.

   195.      Because these are not UCR categories, hundreds of reports of sexual assault

are coded "A46," and these reports are not reported to the F.B.I., disclosed in Clery

Campus Crime Reports, or counted towards Baltimore County or UMBC's crime rates.

   196.      When a report of sexual assault of a woman is misclassified as a "suspicious

circumstance" or "suspicious condition" it is deliberately scuttled, which deprives the

female victim the investigation that a male victim's report would receive. This practice

violates the equal protection doctrine.

   197.      The assaults coded as "suspicious circumstances" are also hidden from any

oversight by State or Federal organizations or private interest groups, such as MCASA.

   198.      University (including Defendant Dillon) and County Defendants' pattern and

practice of miscoding sexual assaults as "suspicious circumstances" or "unfounded" in

order to avoid reporting and investigating reports of sexual assault, is a violation of equal

protection as it intentionally discriminates against victims of crimes that

disproportionately affect female victims, including Named Plaintiffs Frank, Fegler, and

the Class.

       F. County Defendants Promised Reforms, But Just Changed Methods of
          Misclassification

   199.      After the MCASA Report criticized existing practices, Defendants Baltimore

County, Shellenberger, Johnson, and BCPD announced the reform of the existing unfair

and discriminatory system of handling reports of sexual assaults.



                                            - 41 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 42 of 120



     200.   Defendants Shellenberger and Dever were personally involved in responding

to the recommended reforms.

     201.   Defendants Shellenberger and Dever then crafted new strategies to undermine

the reforms.

     202.   Despite announced reforms, Defendants continued deceptively miscoding

reports of sexual assault in new ways, for the same end, depriving women of equal

protection of the law, including Named Plaintiffs and the Class.

     203.   Currently, Defendant BCPD, the BCPD Defendants, and the SAO Defendants

miscode more reports of sexual assault as "cleared" due to "exceptional circumstances" to

avoid dealing with the scrutiny of "unfounded" cases.

     204.   The "new" pattern and practice is evident in BCPD's own statistics: while

fewer reports of rape were deemed "unfounded," the number of arrests per report

decreased slightly, though statistics show a recent dramatic rise in reports of rape and

sexual assault without a corresponding rise in prosecutions.

     205.   From 2013 to 2017, BCPD has made arrests in approximately twenty percent

(20%) of those reported rapes which were properly recorded. 34

     206.   In 2014, BCPD made arrests in twenty-two (22%) of those reported rapes

which were properly recorded.




34
   These statistics are self-reported by Baltimore County. The statistics exclude those
attempted reports improperly recorded as "suspicious conditions."


                                           - 42 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 43 of 120



     207.   In 2017, after the "reforms" had taken effect, BCPD made arrests in eighteen

percent (18%) of those reported rapes which were properly recorded.

     208.   The State's Attorney's "agreement" that it would "make all final legal decisions

in all sexual assault cases" has not raised the number of men arrested of or charged with

sex crimes, relative to reports.

     209.   There has been no follow-up review of the Defendants' practices, as

Defendants are not subject to impartial review of their investigation/prosecution.

     210.   Despite the provisions of the Field Manual, the facts contained in BCPD

reports coded as "Ex-Clear" do not meet the UCR requirements for clearance due to

exceptional circumstances, because "Ex-Clear" is used to hide uninvestigated reports.

     211.   Instead of properly classifying women's reports of sexual assault and rape,

BCPD and the BCPD Defendants have left an increasing number of cases "open" until

after the reporting periods have ended. 35

     212.   Eighteen percent (18%) of reported (and properly recorded) rape from 2013

were still "open" when Defendants reported their statistics. Eleven percent (11%) of the

properly recorded reports of rape from 2014 were still "open." Twenty percent (20%) of

those properly recorded reports of rape from 2015 were still open.

     213.   For 2016, the year the Buzzfeed article was released, twenty-nine percent

(29%) of those properly recorded reports of rape were still open.



35
  Baltimore County also has not re-opened any cases from 2013-2016, but has done so
for 2017.


                                             - 43 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 44 of 120



     214.   In 2017, the year the purported reforms took effect, forty-two percent (42%) of

those properly recorded reports of rape were still open.

     215.   If Defendants were leaving cases "open" in order to investigate and complete

them, the percentage of 2016 rapes cleared by arrest would have gone up as more were

investigated. This has not happened.

     216.   Instead, nothing substantive changed. In every year from 2013 to 2017, the

total number of reports of rape classified as "unfounded," "exceptionally cleared," or

"open" varied only between seventy-six percent (76%) and eighty-one percent (81%).

     217.   Defendants, instead of classifying reports as unfounded or cleared by

exceptional circumstances, have redirected their manipulation by leaving cases open. 36

     218.   Defendants' scheme, instead of instituting meaningful reforms, was to avoid

the negative publicity of "unfounded" cases, while not investigating, arresting, or

prosecuting any differently.

        G. Police Misconduct And The Unlawful Conspiracy with Baltimore County
           State's Attorney's Office

     219.   Baltimore County Police officers, specifically the Detectives in the SVT,

engage in a pattern and practice of discouraging victims from pursuing reports of sexual

assaults.

     220.   For example, some victims are encouraged not to submit to medical

examination after a reported sexual assault, or to forego a police investigation.


36
   This is, of course, in addition to the unknown number of cases coded as "suspicious
circumstances," which are not recorded as crimes.


                                           - 44 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 45 of 120



     221.   In one specific instance, Ms. Hendler was intimidated by Defendants into

signing a waiver requesting that an investigation not be performed, even though her

SAFE paperwork indicates that she wanted an immediate investigation.

     222.   If the BCPD Defendants and/or Defendants Dever and Shellenberger were not

interested in investigating a report, the detective would "explain" the SAFE 37 exam to the

victim in the most unappealing and discouraging way possible.

     223.   In other instances, the BCPD Defendants tell female victims a SAFE would be

a "waste of time."

     224.   Female victims were often informed by BCPD Defendants that, while they

could receive a SAFE, it would not be tested.

     225.   BCPD Defendants routinely refused to test, or even take, female victims'

clothing.

     226.   As a result, victims would frequently decline the exam, giving the BCPD

Defendants and other County Defendants an excuse to discontinue any investigation with

the "non-cooperative" victim.

     227.   Victims, including Named Plaintiff Frank and many members of the Class, still

endured a painful exam, but were never informed that the evidence would be maliciously

destroyed in as little as ninety (90) days.




37
  A SAFE exam includes invasive vaginal and rectal probing, swabbing, and
examination with photographs of a victim's breasts and genitals.


                                              - 45 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 46 of 120



     228.   Defendants, including SAO Defendants, BCPD Defendants, and Defendant

BCPD, intentionally withheld this information from Plaintiffs.38

     229.   On multiple occasions, female victims of sexual assault, including minors,

were told by BCPD Defendants that hopefully they had "learned a lesson" about drinking.

     230.   In several cases, where a female victim consented to sexual activities with one

man, but not another, BCPD Defendants informed the female victims that they had

consented to sexual activities with their assailants merely by consenting to have sex at all.

     231.   Detectives, including the BCPD Defendants, told female victims that their

assault would be all "over social media," and that "everyone will know" if the female

victim pursued charges.

     232.   BCPD and County Defendants did not tell victims that they would not

investigate a report of sexual assault if the SAFE exam was not completed within five (5)

days of the assault.

     233.   Female victims report Defendant Brady yelling at them on the phone if they

questioned why their cases were ignored.

     234.   Records reflect that County Defendants used self-created "lack of evidence" as

pretextual justification to later refuse to investigate a report for insufficient physical

evidence.




38
  Defendants likely also withheld this information from GBMC and the FNEs who
performed the SAFEs.


                                             - 46 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 47 of 120



   235.    For example, Defendant Dever has publicly and privately stated that she does

not consider a female victim's testimony alone to be sufficient "evidence" for a

conviction. Defendant Dever has stated that she could not prosecute Ms. Frank's

assailant because he would "present equally credible testimony that this [her assault] was

consensual."

   236.    Defendant Dever made this credibility determination without having spoken

with, or seeking any statement from, the assailant.

   237.    County Defendants also discourage women from reporting sexual assault by

ignoring evidence of physical resistance, falsely telling victims that evidence of

resistance is required, and falsely claiming that their testimony is insufficient for a

conviction.

   238.    Defendants Burrows and Tomas routinely tell victims that it is "hard to prove

sex was not consensual," even when the victim was injured as a result of the assault.

   239.    The SAO Defendants unlawfully exercised control and influence over certain

BCPD Defendants, namely the SVT.

   240.    The SAO Defendants used this control and influence to reduce the number of

reports of rape and sexual assault. The SAO Defendants abused their positions and

public trust.

   241.    As part of an intentional effort to conceal the level of sexual assaults in

Baltimore County, Defendant BCPD, the BCPD Defendants, and the SAO Defendants set

out to make reporting and pursuing investigation of rapes and sexual assaults as

unpleasant as possible, and they succeeded.


                                            - 47 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 48 of 120



      242.   Defendant Shellenberger testified before a Maryland House of Delegates

committee that he had "dismissed[39] more rape cases in my career than any of you have

ever seen."

      243.   These policies and practices are unlawful violations of Named Plaintiffs' and

the Class' civil rights in that they violate applicable standards, deceive and intimidate

victims, and create a false impression as to the nature and extent of sexual assaults in

Baltimore County and disproportionately affect women.

         H. Defendants Practice Misleading Victims Regarding The Elements of Sexual
            Assault to Decrease Reporting

      244.   Defendants intentionally misled the Class by falsely telling them that the

sexual assault that the Class Member reported did not meet the elements of a crime.

      245.   For example, Defendant Dever has consistently lied to victims regarding the

elements of "incapacity" as part of her personal effort to dissuade victims or their families

from pursuing charges.

      246.   Defendant Dever has stated that a victim must be "passed out behind a

dumpster" to be incapacitated.

      247.   Time and time again, Defendants have used the legally outdated "force" and

"resistance" standard, despite Maryland cases from as far back as the 1960's abrogating

such requirements. 40


39
     Presumably, Defendant Shellenberger means nolle prossed.
40
  Recent cases, such as State v. Mayers, 417 Md. 449 (2010), continue to uphold these
clearly established elements.


                                             - 48 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 49 of 120



                                         NAMED PLAINTIFFS

  I.      Plaintiff Marcella Fegler

       248.   On August 25, 2014, Marcella Fegler attended a party.

       249.   At that party were also four (4) members of the UMBC basketball team, who

Ms. Fegler knew personally and considered to be her friends.

       250.   Ms. Fegler consumed several alcoholic beverages.

       251.   Ms. Fegler woke up the next morning with no memory of the events after

consuming the beverages.

       252.   Ms. Fegler did not know where she was or how she got there.

       253.   Two (2) of her assailants reassured Ms. Fegler that nothing had happened that

night.

       254.   Ms. Fegler was accidentally informed, two (2) months later, that the four (4)

members of the UMBC basketball team had sexually assaulted her after the party.

       255.   Specifically, she was told that the assailants had "run[] a train on her and

pass[ed] her around."

       256.   Defendant UMBC expelled two of assailants, who had admitted to Ms. Fegler,

in an attempt to avoid an investigation, that they had taken advantage of her.

       257.   Defendant UMBC refused to hold accountable the assailants who did not admit

that they raped Ms. Fegler.

       258.   Even with these admissions, Defendant BCPD performed little to no

investigation.

       259.   Defendant BCPD only interviewed three (3) of the four (4) assailants.


                                               - 49 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 50 of 120



       260.   Defendant Tomas dismissed Ms. Fegler's assault, informing her that "in order

for some of the sex acts," which Ms. Fegler could not recall "to be performed, she would

have had to be conscious to participate."

       261.   Defendant Tomas offered to testify, on behalf of the assailants, that the

assailants were "not involved as alleged."

       262.   Defendant Tomas conspired with UMBC officials to allow the assailants to

escape punishment.

       263.   Defendant Dever also refused to follow appropriate investigative procedures.

       264.   Despite promising a fresh review of sexual assault cases such as Ms. Fegler's,

Defendants did not re-open or otherwise further investigate her case.

 II.      Plaintiff Katelyn Frank

       265.   In the fall of 2015, after graduating from a Catholic high school, eighteen-year-

old Katelyn Frank arrived at UMBC, as a freshman.

       266.   Ms. Frank lived in an on-campus dormitory, the "Patapsco" dorm.

       267.   On September 10, 2015, a fellow UMBC student lured Ms. Frank to his dorm

room and raped her.

       268.   Ms. Frank has a memory of bleeding, in her assailant's bathroom after the rape.

       269.   Ms. Frank's assailant received a package of pills that day, which he could not

explain.

       270.   Ms. Frank later tested positive for Valium.

       271.   Defendant UMBC had credible evidence that her assailant had assaulted other

students in the same dormitory. Defendant UMBC did not investigate those crimes.


                                              - 50 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 51 of 120



         A. Ms. Frank's Discriminatory Treatment During Title IX Proceedings

      272.   Ms. Frank reported the assault to Rina Rhyne. 41

      273.   On September 14, 2015, Ms. Frank submitted to a SAFE exam at GBMC.

      274.   The FNE found extensive bruising on Ms. Frank that was a result of the rape

four (4) days earlier.

      275.   The Forensic Nurse Examiner ("FNE") who performed the exam reported the

assault to BCPD, 42 who in turn recorded it as a "suspicious circumstance," not as a rape.

      276.   Defendant BCPD assigned the report an incident number. Inexplicably, no

Incident Report was created.

      277.   On October 7, 2015, with Ms. Rhyne's support, Ms. Frank reported the assault

to Defendant Dillon, in person and in writing.

      278.   Defendant Dillon improperly persuaded Ms. Frank not to "report" her assault

to the police, notwithstanding that she had just done so.

      279.   Defendants Dillon and University Police have a practice of dissuading female

victims of rape and sexual assault from making police reports.

      280.   Defendant Dillon told Ms. Frank and her mother that the "administrative

method" was "faster and easier," "more victim friendly," and was "easier to prove."




41
  Ms. Rhyne has since left UMBC and now works as the Deputy Title IX Coordinator at
Goucher College.
42
     The complainant of a crime need not be the victim.


                                             - 51 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 52 of 120



      281.   By failing to report the assault to BCPD, Defendant Dillon violated UMBC's

Memorandum of Understanding with BCPD, which requires BCPD, not the University

Police, to investigate all reports of first and second-degree sexual assault.

      282.   Defendant Dillon also failed to make a record of Ms. Frank's unambiguous

report of sexual assault. Defendant Dillon's intent was to conceal and diminish the

incident.

      283.   Defendant Dillon convinced Ms. Frank to handle the matter "administratively."

      284.   This is procedurally impossible. The incident had been reported, and

Defendant Dillon is a sworn police officer with various reporting duties.

      285.   Defendant Dillon's (and Defendant UMBC, Defendant University Police, and

University Defendants) obligations under the Clery Act are to maintain a public log of all

crimes reported to them or of which they are aware. The UCR requires that agencies

accurately report reports of crime.

      286.   The "reported" but unrecorded sexual assault did not appear in UMBC's Clery

reporting statistics. 43

      287.   Ms. Rhyne stated that she was concerned that Defendant Dillon was violating

the University Police's policy regarding reports of sexual assault and the MOU with

BCPD. 44



43
  While there is no private cause of action in the Clery Act, a police officer's self-serving
refusal to create a record of a violent sexual assault generates an inference of malice.
44
     Ms. Rhyne disputes this allegation.


                                            - 52 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 53 of 120



   288.     Defendant Dillon brushed off Ms. Rhyne's concern, stating that the incident

was not sufficiently serious to report to BCPD.

   289.     Defendant Dillon misused the MOU, in concert with the SAO Defendants,

University Defendants, Defendant BCPD, and the BCPD Defendants, to subvert and

circumvent the intent of the MOU and to deliberately deprive Ms. Frank of her civil

rights.

   290.     In doing so, Defendant Dillon was not acting as an agent of the State of

Maryland, though he used and abused his position to give that appearance.

   291.     Even if Defendant Dillon was acting in an official capacity, he was acting as an

agent of Defendant Baltimore County, exercising and abusing powers pursuant to the

MOU with Defendant BCPD.

   292.     Ms. Frank chose to "delay reporting" the rape to BCPD due to Defendant

Dillon's and UMBC's promises of a fair investigation and Defendant UMBC's stated

policies.

   293.     A "delayed report" means that the victim may request a police investigation at

a later date. Ms. Frank's later request was made on May 28, 2016, but was improperly

handled. See infra.

   294.     "Delayed report" is actually a misnomer. A delayed report is a report, but is

kept anonymous until the victim decides to reveal her identity to BCPD.

   295.     Defendant Dillon and the University Defendants required Ms. Frank to sign a

waiver stating that she was delaying reporting the incident to law enforcement, even

though she had already reported the incident to Defendant Dillon, a police officer.


                                            - 53 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 54 of 120



     296.   Defendant Dillon refused to begin the Title IX process until Ms. Frank elected,

in writing, not to "delay" reporting to the police.

     297.   The assault was classified by Defendant BCPD, again, as a "suspicious

circumstance," despite Ms. Frank's unequivocal allegation of sexual assault.

     298.   Ms. Frank's SAEK results were never tested or analyzed for relevant evidence,

or to help identify serial sexual offenders.

     299.   The DNA evidence contained therein was never forwarded to CODIS or NDIS,

databases maintained by the F.B.I. 45

     300.   No one told Ms. Frank that the evidence she provided through a painful and

intrusive examination would be destroyed.

     301.   A 2018 accounting of SAEKs performed by BCPD for the Attorney General's

Office shows that Ms. Frank's kit was destroyed.

     302.   In addition to objective evidence of sexual assault, Ms. Frank provided

credible evidence to Defendant BCPD, the SAO Defendants, and Defendant UMBC that

she had been drugged.

     303.   Stephanie Lazarus, the UMBC Title IX Coordinator tasked with supervising

the investigation refused to fulfill her designated responsibilities. She did not investigate

the drugging or assign anyone to do so.



45
   While Defendant Shellenberger has claimed that, where "there's no issue about who the
[assailant] is, then DNA doesn't really contribute anything," DNA information entered
into CODIS and NDIS can be used to solve other rapes and sexual assaults committed by
known assailants, against female victims who were not able to identify their assailant.


                                               - 54 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 55 of 120



   304.   Instead, UMBC paid Defendant Hunton, an attorney specializing in defending

colleges and universities from allegations of sexual misconduct, to investigate and

prepare the Title IX Draft Report and Final Report.

   305.   Hiring an attorney who defends against claims of sexual misconduct made by

women against men further demonstrates Defendant UMBC's institutionalized gender

bias.

   306.   On October 16, 2015, Defendant Hunton scheduled Ms. Frank's initial

investigative interview for October 20, 2015, but did not specify a time.

   307.   At 5:42 a.m. on October 20, 2015, Defendant Hunton emailed Ms. Frank to tell

her that her interview was scheduled for 9:00 that morning.

   308.   At 5:42 a.m. Ms. Frank was sleeping and did not receive the message.

   309.   Ms. Frank was awakened at 9:08 a.m. by Defendant Hunton's phone call

informing Ms. Frank that she was "late" to an interview that had been scheduled three (3)

hours before.

   310.   Ms. Frank rushed across campus to attend the interview, and was not able to

have her choice of support person (her mother) at the impromptu interview.

   311.   This fact is intentionally misrepresented by Defendant Hunton's Draft Report

and Final Report.

   312.   Instead, Ms. Frank's suitemate came, but was not permitted to be in the room

because Defendant Hunton inexplicably invoked a sequestration rule that does not apply

in a Title IX context.




                                          - 55 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 56 of 120



   313.   Incredibly, Defendant Hunton then chose not to interview the suitemate

Defendant Hunton had excluded.

   314.   Defendant Hunton instructed Ms. Frank not to attempt to retrieve certain text

messages, as Defendant Hunton would not consider them as evidence.

   315.   Defendant Hunton then found in her reports that Ms. Frank had spoliated the

text messages that Defendant Hunton instructed Ms. Frank not to recover. Defendant

Hunton deliberately skewed the process to reach a pre-ordained result, a result that would

relieve Defendant UMBC of any responsibility to discipline the assailant.

   316.   Ms. Frank was not provided with the Title IX Draft Report when it was issued.

Instead, Ms. Frank had to inquire why she had not been provided with a copy.

   317.   Ms. Frank was informed that Defendant UMBC had deliberately and

condescendingly chosen to withhold the Draft Report, in violation of its obligations, so as

not to "overwhelm" Ms. Frank during finals.

   318.   Defendant UMBC's acts had the opposite effect: Ms. Frank suffered from

severe anxiety and other physical and emotional distress because she knew the Draft

Report should have been issued but did not know why she had been denied access.

   319.   The Draft Report erroneously exonerated the assailant of all reported acts of

misconduct. The Draft Report concluded that, while the assailants "pills were not [z]inc

supplements," as he claimed, "[t]he evidence fails to suggest that Mr. Thomas drugged

Ms. Frank."

   320.   Ms. Frank was given no more than one (1) week, immediately after finals and

during the Winter Break, to respond to the Draft Report.


                                          - 56 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 57 of 120



   321.    Because UMBC was closed for Winter Break, Ms. Frank did not have access

to on-campus resources.

   322.    Ms. Frank responded to the Draft Report and raised numerous procedural and

evidentiary issues.

   323.    The only substantive changes between the Draft and Final Reports were further

denigrations of Ms. Frank's character.

   324.    For example, Defendant Hunton stated that Ms. Frank's disagreements with the

Draft Report damaged Ms. Frank's credibility.

   325.    The UMBC Board of Review accepted the recommendation contained in the

Final Report.

   326.    The recommendation contained in the Final Report was the result Defendant

UMBC had hired Defendant Hunton to obtain.

   327.    Ms. Frank appealed the decision, because University Defendants and

Defendant Hunton utilized double-hearsay character evidence and a defense attorney to

draft the reports.

   328.    Ms. Frank's appeal was wrongfully denied.

   329.    Defendant UMBC's scheme to control and determine the outcome was

successful.

       B. Ms. Frank's Discriminatory Treatment by Baltimore County Defendants

   330.    After the completion of the flawed UMBC investigation, Ms. Frank again

reported the sexual assault to the Baltimore County Police.




                                          - 57 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 58 of 120



   331.      Ms. Frank went to the Catonsville Precinct of BCPD to report the sexual

assault.

   332.      Ms. Frank was forced to wait for hours while Defendant Timothy Lee, a BCPD

officer, arrived to take her statement.

   333.      Defendant Lee was obviously and overtly uninterested in taking Ms. Frank's

report.

   334.      Defendant Lee required Ms. Frank to give an account of the sexual assault, her

only sexual experience at that time, in a crowded lobby full of strangers.

   335.      Even so, Ms. Frank gave Defendant BCPD a detailed description of rape in the

first degree, rape in the second degree, sexual assault in all degrees, and simple assault.

   336.      Defendant Lee drove the half mile from the Catonsville precinct to the UMBC

Police Department.

   337.      When Defendant Lee returned, he informed Ms. Frank that the University had

no record of the assault, even though Ms. Frank had given it to him.

   338.      This was surprising to Ms. Frank, as she had copies of the records from the

Title IX investigation. Ms. Frank also had her email to Defendant Dillon reporting the

crime.

   339.      Ms. Frank's rape had been reported three (3) times, once to Defendant Dillon,

once to Defendant BCPD through the SAFE process, and once to Defendant Lee. None

of these reports was recorded as a rape.




                                            - 58 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 59 of 120



   340.   Consistent with BCPD's practice of concealing sexual assault, Defendant Lee

intentionally and wrongfully misclassified Ms. Frank's rape as a "suspicious condition,"

and it was closed with a "non-criminal disposition," all without informing Ms. Frank.

   341.   Defendants Shellenberger, Dever, Lee, Montgomery, and Dillon acted together

to make a thrice reported rape "go away."

   342.   Defendant Dever has stated that, to prosecute a sexual assault she "need[s]

more than just [the victim's] credible testimony because the suspect will present equally

credible testimony at trial that this was consensual and [the victim] was not

incapacitated."

   343.   This statement is untrue. In Maryland, a victim's testimony alone is sufficient

evidence for a conviction. Case after case supports this obvious conclusion.

   344.   When Ms. Frank's mother, distressed by Ms. Dever's casual attitude, requested

more information regarding the investigation, Defendant Dever forwarded the email to

Defendant Montgomery and wrote "Hahaha! Her response from my being so nice."

   345.   Defendant Montgomery followed Defendant Dever's distasteful email with a

pretextual note to the investigative file blaming Ms. Frank for not providing enough

information to justify an investigation.

   346.   Defendants Montgomery and Dever acted to coverup the real reason for any

lack of evidence: Defendants' unreasonable policies regarding the destruction of SAEKs.

   347.   County Defendants would not have acted with such deliberate indifference if

an allegation of assault was made by a man.




                                            - 59 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 60 of 120



       348.   The Prison Rape Elimination Act ("PREA") requires Defendants to treat prison

rape, which disproportionately affects men, seriously.

       349.   The BCPD field manual reflects this disparity by dedicating ten (10) pages to

the PREA, but only two (2) pages to rape and sexual assault outside of prison.

       350.   Ms. Frank is but one of hundreds, possibly thousands, of women who suffered

this violation of the equal protection doctrine due to Defendants' wanton, reckless,

willfully indifferent, and malicious actions.

III.      Plaintiff Kaila Noland

       351.   On March 30, 2016, Kaila Noland was sexually assaulted in Baltimore County.

       352.   It is undisputed that Ms. Noland told her assailant, who was her lab partner at

UMBC, "wait," and "we shouldn't be doing this."

       353.   Ms. Noland's assailant responded, "you know you want it," and proceeded to

sexually assault her.

       354.   Ms. Noland reported her assault to UMBC.

       355.   As a result of the assault, Ms. Noland, a UMBC student, left her laboratory

position at the UMBC campus, for a position at the University of Maryland, Baltimore

("UMB") campus.

       356.   Defendant UMBC again paid Defendant Hunton, an attorney specializing in

defending against from allegations of sexual misconduct, to investigate and prepare the

Title IX Draft Report and Final Report. Defendant UMBC had great confidence in

Defendant Hunton's ability to absolve UMBC of any responsibility to discipline Ms.

Noland's assailant.


                                              - 60 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 61 of 120



      357.   Even Defendant Hunton concluded, based on Ms. Noland's assailant's own

statements, that Ms. Noland was sexually assaulted on March 30, 2016. Defendant

Hunton did not credit Ms. Noland's statements, despite the assailant's acknowledgment

that he had sexually assaulted Ms. Noland.

      358.   Defendant Hunton recommended that UMBC not expel Ms. Noland's assailant.

      359.   Based on that recommendation, UMBC imposed one counseling session for

Ms. Noland's assailant.

      360.   Defendant Hunton further recommended that UMBC "use the circumstances

giving rise to this complaint to tailor training and awareness programs."

      361.   Defendant Hunton was referencing the DOJ Office of Civil Rights, which has

been investigating UMBC for Title IX violations since 2016.

      362.   Defendant Hunton essentially reduced Ms. Noland's sexual assault to a

"learning experience" for her assailant.

      363.   Although the University Defendants and Defendant Hunton were aware that

Ms. Noland had been sexually assaulted, they did not report the assault to the police or

suggest that Ms. Noland do so. Instead, Defendant Hunton and the University

Defendants concealed the sexual assault.

IV.      Plaintiffs Anna Borkowski And Annemarie Hendler

      364.   On October 19, 2017, Towson University student Anna Borkowski and

Annemarie Hendler, a female classmate, joined three (3) UMBC students at a local

Towson bar. All three (3) men were members of UMBC's Conference Championship-

winning baseball team.


                                            - 61 -
           Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 62 of 120



   365.      At approximately 1:00 a.m. on 20th of October 2017, the three (3) men went

with Ms. Borkowski and Ms. Hendler to Ms. Hendler's nearby apartment.

   366.      The three (3) men encouraged Ms. Borkowski and her friend to drink from a

bottle of vodka and wine.

   367.      The men pretended to drink, but did not.

   368.      According to the men, they secretly poured the contents of the bottle of vodka

over the apartment's balcony, apparently in an attempt to conceal their surreptitious

drugging of Ms. Borkowski and Ms. Hendler.

   369.      There was no record of any attempt to investigate the destruction of evidence.

The men are adamant that they disclosed the dumping to Defendants Burrows and Tomas

and Defendant BCPD, but it does not appear in police notes or any police report.

   370.      After drinking the vodka, Ms. Borkowski and Ms. Hendler became disoriented

and blacked or passed out.

   371.      In the early morning hours of October 20, 2017, Ms. Borkowski and Ms.

Hendler were gang-raped and repeatedly assaulted, in series, by the three (3) men.

   372.      Due to her incapacitation, Ms. Borkowski was unable to consent to the sexual

assault.

   373.      Due to her incapacitation, Ms. Borkowski does not remember the entire

assault, but she has horrific fragmentary memories of waking up while being sexually

assaulted by combinations of the three (3) men.

   374.      At the same time, Ms. Borkowski witnessed Ms. Hendler, then unconscious or

semi-conscious, being raped by one (1) of the men, and then by another.


                                            - 62 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 63 of 120



   375.   Ms. Borkowski was, by any definition, incapacitated and incapable of giving

consent, as she could not and did not agree to or otherwise comprehend at the time the

nature or consequences of the sexual acts.

   376.   Ms. Hendler was unconscious or semi-conscious and unable to apprise the

nature and consequences of the sexual acts.

   377.   That same day, upon regaining consciousness, Ms. Borkowski and Ms.

Hendler were both in intense pain and realized they had been raped. The women reported

the assaults to the Towson University Police Department ("TUPD") police. Pursuant to

TUPD's Memorandum of Understanding with BCPD, the women were transported to

Greater Baltimore Medical Center ("GMBC") for examination and treatment.

   378.   A SAFE Exam performed at GBMC confirmed that Ms. Borkowski was

suffering "injuries consistent with sexual assault," specifically vaginal tearing.

   379.   Ms. Hendler was suffering from bleeding and soreness.

   380.   Ms. Borkowski and Ms. Hendler understood the forensic value of the painful

and invasive exam.

   381.   Ms. Borkowski and Ms. Hendler submitted to the exams to provide objective

evidence of an assault, and to assist Defendant BCPD, the BCPD Defendants, and the

SAO Defendants in capturing and prosecuting their rapists.

   382.   Ms. Hendler requested an immediate police investigation.

   383.   Defendants Tomas and Burrows intimidated Ms. Hendler with offensive and

demeaning questions, and pressured her, while she was still intoxicated, to sign a waiver

declining further investigation.


                                             - 63 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 64 of 120



   384.    The police report does not mention Ms. Hendler's desire for a police

investigation, which she demanded eighteen (18) minutes after signing a waiver she

could not understand, or Defendants' tactics in coercing her to "waive" her rights.

   385.    Ms. Borkowski signed a statement confirming that she "request[ed] a [SAFE]

and Law Enforcement report and investigation."

   386.    Ms. Borkowski and Ms. Hendler were both reassured that Defendant

"Baltimore County Police Department [would] be contacted by hospital personnel via

911 to immediately initiate an investigation."

   387.    Neither Ms. Hendler nor Ms. Borkowski knew that Defendants' interest was in

concealing, not investigating or prosecuting, the crime. Had she known, she never would

have submitted to the exam or allowed her genetic material to be taken by a state agent.

       A. Defendants' Bogus Investigation of A Closed Case

   388.    Just after midnight on October 21, 2017, less than twenty-four (24) hours after

the assault, Ms. Borkowski's and Ms. Hendler's case was inexplicably closed and cleared

by "exceptional circumstances."

   389.    Despite BCPD general orders requiring a notation reflecting a clearance in the

investigative file, the file does not contain one.

   390.    A date-stamped copy of the original version of the Investigative Report shows

that the investigation was closed and faxed to TUPD at 5:47 a.m. on October 21, less than

twenty-four (24) hours after the report was made.

   391.    In violation of its own 2016 "reforms," and contrary to Ms. Borkowski's and

Ms. Hendler's civil rights, Defendant BCPD and the BCPD Defendants did not


                                             - 64 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 65 of 120



investigate the allegations, interview victims, or review the evidence before clearing the

report. Instead, the Defendants deliberately buried the complaints to obscure and conceal

viable allegations of criminal conduct. In short, the Defendant conspired to conceal

criminal conduct, both their own and the assailants'.

   392.      Even though the case was apparently closed, Detective Hummel performed a

single investigatory act: On October 31, eleven (11) days after the assault, she visited the

apartment building where the assault occurred and requested video.

   393.      Detective Hummel reported that important surveillance footage was not

available.

   394.      Detective Hummel was either ill-informed or untruthful. Detective Burrows

informed Annemarie Hendler that Detective Burrows had viewed the surveillance footage

from the building.

   395.      Detective Tomas had requested and received surveillance footage from the

same building in a previous investigation.

   396.      Valuable evidence was lost, concealed, or intentionally spoliated.

   397.      For unknown reasons, Detective Hummel was transferred out of the SVT

several days later on Defendant Dever's orders, notwithstanding Defendant Dever's lack

of authority to make BCPD personnel decisions.

   398.      Sometime later, Defendant Burrows noted that the report was coded as "open"

or "open suspended." Contrary to BCPD General Orders, there is no supplement in the

file that indicates that the case disposition had changed.




                                             - 65 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 66 of 120



   399.   Defendant Burrow's note in the BCPD Investigative File closing the

investigation was a ruse to conceal the fact that the case was wrongfully closed on

October 21, 2017, and never properly investigated.

   400.   The Investigative File shows that neither Defendant BCPD nor the BCPD

Defendants ever visited the crime scene or collected any evidence.

   401.   Other than visiting the building, not the apartment, where the assaults occurred,

BCPD performed no investigation.

   402.   Defendants Burrows and Tomas, and Officer Himes all told Ms. Hendler that

the crime scene had been, or would be, investigated. This was untrue.

   403.   Defendant BCPD apparently did not subpoena the surveillance tapes from the

bar or the apartment building, though it appears that Defendants Tomas and Burrows

viewed surveillance footage but omitted their observations from the Investigation File.

   404.   Defendant Dever has even referenced the contents of the surveillance tape, but

that tape is not part of the official file she would have reviewed.

   405.   Blood stains on the bed were ignored.

   406.   The suspicious bottle of vodka was never tested.

   407.   Defendant BCPD performed no analysis of the SAEKs related to the assaults.

   408.   No DNA evidence was submitted to CODIS or any other database.

   409.   Defendant BCPD and the BCPD Defendants assured Ms. Borkowski that "even

though it may not seem as though it is being worked on," she could "trust that it is and

will be thoroughly investigated." This was untrue.

   410.   Ms. Borkowski's case was not "thoroughly investigated."


                                            - 66 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 67 of 120



   411.   Defendant BCPD did not attempt to interview any of Ms. Borkowski's friends

who were present for part of the evening.

   412.   The "investigation" remained dormant or non-existent for weeks.

   413.   On November 14, 2017, under pressure from Defendant Fox to close the case,

Defendant Burrows scheduled interviews with the three (3) men.

       B. BCPD Conducts Pretextual Interviews to Justify The Decision That Had
          Already Been Made

   414.   On November 15, 2017 Defendants Tomas and Burrows interviewed the three

(3) men, together, at a Chik-fil-A.

   415.   Interviewing multiple suspects together is part of Defendant BCPD's and the

SAO Defendants' pattern and practice of giving male perpetrators of sexual assault every

possible advantage during the investigation, and then refusing to prosecute after ruining

any possible case by allowing the male perpetrators to "get their story straight."

   416.   The interview of multiple suspects in a group is contrary to all standards of law

enforcement procedure. Yet, it is one method used by the BCPD Defendants and the

SAO Defendants to close out claims of sexual assault.

   417.   All three (3) men admitted to having simultaneously engaged in sexual acts

with Ms. Borkowski and Ms. Hendler while the women were extremely intoxicated.

   418.   None of the three (3) men offered an explanation for Ms. Borkowski's or Ms.

Hendler's injuries.

   419.   The men said they did not understand what the issue was.




                                            - 67 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 68 of 120



     420.   They claimed that the assault was consensual, despite Ms. Borkowski and Ms.

Hendler's obvious incapacity to consent, and both women's physical injuries.

     421.   Despite the opportunity to be interviewed together, the men's accounts were

inconsistent, and became more inconsistent and implausible over time.

     422.   Defendants Burrows and Tomas credited these completely implausible,

contradictory accounts over Ms. Borkowski and Ms. Hendler's consistent, reasonable

accounts. Defendants Burrows and Tomas did so, not out of any discretion, but out of a

refusal to exercise their discretion, in order to deliberately and wrongfully eliminate and

conceal a report of sexual assault.

     423.   Despite the admission that they engaged in injury-causing sexual activity with

Ms. Borkowski and Ms. Hendler, Defendant Dever, refused to charge any of the three

men with a crime. 46

     424.   Defendant Dever's stated rationale for not bringing charges was that "the boys

had to know it was a crime." 47

     425.   Defendant Dever stated she believed Ms. Borkowski simply "woke up

regretting a consensual encounter."




46
  When Ms. Borkowski later swore out charges, Defendant Dever purported to "dismiss"
the charges on March 23, 2018, instead of exercising her discretion to enter a nolle
prosequi and face public accountability. The matters are currently on appeal.
47
   The assailants were men, not "boys." Defendant Dever's infantilizing language serves
to absolve men of responsibility for their actions. This is also an inaccurate statement of
the law.


                                           - 68 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 69 of 120



   426.   Defendant Dever is legally responsible for making non-discriminatory

charging decisions pursuant to the Fourteenth Amendment to the U.S. Constitution.

   427.   While Defendant Dever has prosecutorial discretion, she is not permitted to

intentionally discriminate against a protected class – women − as is alleged in this

Complaint. Defendant Dever is also not permitted to intentionally obscure or conceal a

criminal act or interfere with the administration of justice.

   428.   Defendant Dever is also prohibited from maliciously refusing to perform

investigations into sexual assaults against women, and then using that as a basis to

exercise purported "discretion." Defendant Dever's wrongful acts are not an exercise of

discretion, but are an effort to conceal criminal conduct, to the detriment of women.

   429.   Defendant Dever refused to proceed, despite acknowledging (to Ms.

Borkowski) that she "believed" that Ms. Borkowski had been raped and knowing that

Defendant BCPD had determined that there was probable cause for an arrest and charges.

   430.   Defendant Dever claimed that she was ethically prohibited from bringing

charges, despite having probable cause to bring charges. To the contrary, Defendant

Dever not only violated the law, but also violated a standard of ethics and morality that is

the foundation of her sworn duty as a prosecutor.

   431.   Defendant Shellenberger has publicly stated that, often, he believes "an

unwanted sex act occurred, but does not meet the definition of a crime."

   432.   Defendant Dever has defined "incapacity" for female victims of sexual assault

as "passed out behind a dumpster."




                                            - 69 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 70 of 120



   433.   Defendants Dever, Tomas, Burrows, and Shellenberger simply accepted the

men's explanation: that two intoxicated women had consented to injurious multiple-

partner sex with three (3) men. Based on this contrived narrative, Defendants refused to

proceed with a meaningful investigation. This was not a matter of discretion, but a

refusal to exercise discretion in order to cover up sexual assaults against women in

Baltimore County.

   434.   The evidence of non-consensual sex, including that Ms. Hendler has minimal

to no recollection of the events, Ms. Hendler was seen being raped while unconscious,

and Ms. Borkowski suffered vaginal tearing, was ignored.

   435.   Ms. Hendler and Ms. Borkowski are two (2) of many examples of Defendant

Dever's past (and continuing) pattern of intentional, unconstitutional deception of female

victims of sexual assault regarding the legal distinction between incapacity and

helplessness, or consent and rape. The deception is part of a pattern and practice of

denying civil rights for the protection and advancement of Defendants' personal agendas.

   436.   According to Defendants Dever, Tomas and Burrows, Ms. Borkowski's and

Ms. Hendler's report "did not meet the elements for a crime."

   437.   Although she acknowledged that she "believed" Ms. Borkowski was the victim

of a sexual assault, Defendant Dever has expressed her belief that no crime occurred, the

very definition of "unfounded," per the UCR.

   438.   Specifically, Defendant Dever claims that she "determined that the facts and

evidence in the case did not meet the elements of rape under the Maryland Law CR§ 3-

304."


                                           - 70 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 71 of 120



     439.   In direct contradiction to Defendant Dever's statement, Defendant Burrows

expressly stated that Ms. Borkowski's report was "not unfounded."

     440.   While it might be reasonable to assume that Defendant Burrows is merely

incompetent, the context indicates that she was acting with malice.

     441.   Defendant Burrows subsequently coded the disposition of Ms. Borkowski's

investigation as "cleared due to exceptional circumstances." 48

     442.   It appears that the case has now been re-opened for the purpose of

investigating Ms. Borkowski, though the file does not reflect when or by whom.

     443.   The F.B.I. is unambiguous. To clear by "exceptional circumstances,"

Defendant BCPD and the BCPD Defendants must acknowledge that a crime has taken

place, that County Defendants have probable cause to arrest a suspect, and that the

authorities are unable to effect the arrest or otherwise prosecute the offender.

     444.   The inability to locate, identify and arrest of Ms. Borkowski's assailants was

not a factor in Ms. Borkowski's investigation, nor was it applicable to the hundreds of

other legitimate reports of sexual assault suffered by the Class that have been "ex

cleared" by BCPD and the BCPD Defendants and the SAO Defendants, acting ultra vires

and pursuant to an unconstitutional policy.




48
 It appears from the records that the entry reflecting the change was fraudulent, and it
was recoded as both "open suspended" and "Adult Ex-Clear." See supra.


                                            - 71 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 72 of 120



      C. Subsequent Discriminatory Treatment of Ms. Borkowski − Including Criminal
         Acts by Defendants Shellenberger, Dever, Burrows, Tomas, And Dorfler

          i.      The First Applications for Statements of Charges

   445.        Defendant BCPD and the BCPD Defendants, along with Defendant Dever,

acknowledged that there was probable cause to arrest and charge the assailants with

second degree rape.

   446.        On March 14, 2018, Ms. Borkowski exercised her rights pursuant to section 2-

607 of the Courts and Judicial Proceedings Article of the Maryland Code.

   447.        Section 2-607 provides that "[a]n individual may file an application for a

statement of charges with a District Court Commissioner."

   448.        The Commissioner is then tasked with examining the affidavit and issuing a

statement of charges or, in the absence of probable cause, denying the application.

   449.        Ms. Borkowski submitted sworn applications for statements of charges with

District Court Commissioner John Robey. Commissioner Robey's duty was to examine

the affidavits for the probable cause to issue a summons. Probable cause had already

been affirmed by Defendant BCPD, BCPD Defendants, and Defendant Dever when those

Defendants cleared the case by "exceptional circumstances."

   450.    After Ms. Borkowski submitted sworn affidavits and applications,

Commissioner Robey demanded that Ms. Borkowski wait in the hallway.

   451.    With Ms. Borkowski safely out of earshot, Commissioner Robey contacted

Defendants Montgomery and Dever.




                                               - 72 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 73 of 120



   452.     Defendants Montgomery and Dever improperly instructed Commissioner

Robey to deny the applications for statements of charges. Any reasonable officer or

attorney would know, and Defendants Dever and Montgomery did know, that this was

unlawful interference with a neutral magistrate.

   453.     Defendants Montgomery and Dever's instruction contradicted their joint

acknowledgement of probable cause, indicating that they were acting with a malicious

intent to frustrate the administration of justice and to deny Ms. Borkowski her civil rights.

   454.     Commissioner Robey, in dereliction of his duties to make an independent

inquiry, complied with County Defendants' unlawful instructions.

   455.     The denied applications were forwarded to Baltimore County Administrative

Commissioner Whitney Wisniewski.

          ii.      The Second Applications for Statements of Charges

   456.     Because Commissioner Robey's denial was the result of improper and unlawful

influence and clear legal error, Ms. Borkowski made a second attempt to submit

applications for statements of charges.

   457.         On March 20, 2018, Ms. Borkowski submitted sworn applications for

statements of charges against the three (3) men in the District Court for Baltimore

County, in Towson.




                                             - 73 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 74 of 120



     458.     Ms. Borkowski's applications were reviewed by Managing Commissioner

Colleen Ellingson. 49 Commissioner Ellingson was fully aware of the previous

applications and the State's Attorney's Office's and BCPD's unlawful interference with

Ms. Borkowski's rights of fair administration of the District Court Commissioner system.

     459.     After carefully reviewing the sworn statements, Managing Commissioner

Ellingson charged all three (3) of the men with first degree rape, second degree sexual

assault, third degree sexual offense, second degree assault, fourth degree sexual contact,

and perverted practice.

     460.     The summonses were sent out the next day, to be served on the three (3)

assailants.

     461.     A trial date was set for May 5, 2018.

        iii.      County Defendants' Immediate Unlawful Interference with The
                  Summonses

     462.     The next morning, March 21, 2018, Defendant Burrows was monitoring

CaseSearch, specifically for any activity related to Ms. Borkowski.

     463.      Defendant Burrows learned that Ms. Borkowski had submitted an application

for a statement of charges, without Defendant BCPD's or Defendants Shellenberger and

Dever's unlawful and discriminatory interference.




49
 Commissioner Ellingson has served at the Judicial College as an instructor for other
Commissioners and, as Managing Commissioner, currently oversees the training of new
Commissioners. She is the authority on District Court Commissioners' duties.


                                              - 74 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 75 of 120



   464.    An online docket entry confirmed that lawful summonses had been properly

issued for each of the three (3) men.

   465.    A summons issued by a District Court Commissioner may only be recalled by

a judicial officer.

   466.    The summonses had yet to be served.

   467.    No preliminary hearing date was set.

   468.    Ms. Borkowski received a subpoena to testify, as a witness, dated March 21,

2018.

   469.    Defendant Burrows contacted the Baltimore County police officer in charge of

serving the summonses and instructed him not to serve the three (3) men. This was a

clear violation of and interference with the Commissioner's authority; Defendant Burrows

knew this when she acted. The effect of this violation was to protect male perpetrators of

sexual assault at the expense of their female victims.

   470.    Defendant Burrows knew that her instructions unlawfully interfered with Ms.

Borkowski's civil rights. Defendant Burrows's interference was an unethical and illegal

act that defied logical explanation and reflects personal animus.

   471.    Detective Burrows acted on illegal, ultra vires orders from Defendants Dever

and Shellenberger.

   472.    Defendant Burrows admitted that her superiors were "asking a lot of questions"

regarding the unlawful activity.




                                           - 75 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 76 of 120



      473.   On March 22, 2018, 50 Defendant Burrows raced to the District Courthouse as

soon as it opened to obtain a copy of Ms. Borkowski's previously-denied Applications for

Statements of Charges.

      474.   Defendant Burrows' report gives no reason for her urgent trip. The background

and circumstances establish a reasonable inference of animus and malice, as her

"investigation" of Ms. Borkowski was far more vigorous than her "investigation" of the

three (3) men.

      475.   The County Defendants were now investigating and monitoring Ms.

Borkowski for exercising her rights, instead of the three (3) assailants that Defendant

BCPD claimed to be able to arrest and charge.

      476.   This discriminatory application of the law and interference with a citizen's civil

rights were sufficiently clear and unequivocal as to impute knowledge by Defendants of

their wrongful acts.

      477.   Defendants then embarked on a plan to harass and intimidate Ms. Borkowski.

      478.   Defendant Burrows requested a subpoena, and Defendant Dever issued a grand

jury subpoena to "investigate" Ms. Borkowski for lawful exercise of her rights. 51

      479.   Defendant Burrows unlawfully served the subpoena on Administrative

Commissioner Wisniewski, via email, on March 22, at 11:48 a.m.



50
     The courthouse had been closed on March 21, 2018, due to the weather.

 This is an abuse of subpoena power. See, e.g., In re Special Investigation No. 185, 293
51

Md. 652 (1982).


                                             - 76 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 77 of 120



     480.         According to notes that were unlawfully concealed and withheld for months by

Defendants Burrows and Tomas, the BCPD Defendants acted on direct verbal orders

from Defendants Shellenberger, Dever, and Fox.

     481.         Defendant Burrows also interfered with Ms. Borkowski's rights of free

expression and access to the courts, and with the administration of justice, by convincing

Commissioner Wisniewski 52 to "sen[d] out a department-wide email instructing

Commissioners not to act if they receive[d] any further applications" from Ms.

Borkowski, and further "instructed Commissioners to forward [to her] any applications if

submitted." These instructions were issued at the behest of Defendants Shellenberger,

Dever, Fox, and Burrows, and Tomas.

     482.     The conspiracy was in furtherance of the County's, BCPD's, and Defendant

Sheridan's policy to conceal reports of sexual assault, but was also a result of Defendants

Shellenberger, Dever, and Fox's direct personal involvement.

            iv.      Defendants' Illegal Conspiracy to Silence Ms. Borkowski

     483.         Defendant Shellenberger illegally ordered Defendant Dever to instruct

Commissioner Wisniewski "not to file charges" relating to Ms. Borkowski.

     484.     Defendants Burrows and Tomas, acting on the obviously illegal, ultra vires

orders from Defendants Dever and Shellenberger, and in conspiracy with them, denied

Ms. Borkowski access to the courts, in violation of her civil rights.



52
  Commissioner Wisniewski's husband, Detective Edward Wisniewski, is or was a
Baltimore County police officer.


                                                 - 77 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 78 of 120



     485.   Defendants Shellenberger, Dever, Fox, Burrows, and Tomas knew that what

they were doing was illegal.

     486.   Defendants Shellenberger, Dever, and Fox illegally ordered Defendants

Burrows and Tomas to "to tell Ms. Borkowski that she has to stop bringing these

additional charges or they will file criminal abuse of process charges against her."

     487.   The State's Attorney and his delegees also have no authority over Defendants

Burrows and Tomas, nor over Commissioner Wisniewski, let alone to order them to act

in contravention of Federal and State witness intimidation laws or judicial oaths.

     488.   Thus, the order was an unlawful order given in an unlawful manner to achieve

an unlawful purpose.

     489.   Defendants Shellenberger and Dever were acting in their personal capacities at

the time of the Constitutional deprivations and related crimes.

     490.   Without going through proper law enforcement channels, Defendants Dever

and Shellenberger specifically instructed Defendants Burrows and Tomas, accompanied,

in a show of force, by uniformed, armed Patrol Officer Defendant Dorfler, 53 to go to Ms.

Borkowski's home in Baltimore City, where she lived with her grandparents.

     491.   The purpose of the excursion was unlawful and unconstitutional intimidation,

outside of the Defendants' jurisdiction.

     492.   These Defendants have no police powers in Baltimore City.


53
  According to Defendant Burrows's notes, sending an openly armed patrol officer as
part of the scheme to harass and intimidate Ms. Borkowski was Defendants Shellenberger
and Dever's idea.


                                           - 78 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 79 of 120



   493.     These Defendants have no investigatory powers in Baltimore City.

   494.     Defendants Shellenberger, Dever, and Fox specifically ordered Defendants

Burrows and Tomas to tell Ms. Borkowski to "stop going to [the] Comm[issioner]" or

face "criminal charges."

   495.     Defendants Burrows, Tomas, and Dorfler knew this was an illegal order but

proceeded to carry it out based on their animus and malice towards female victims of

sexual assault, and as part of an active conspiracy to suppress and manipulate the

reporting of sexual assault in Baltimore County.

   496.     When the trio of officers arrived at Ms. Borkowski's Baltimore City residence,

Ms. Borkowski's grandmother answered the door.

   497.     At that time, Ms. Borkowski was volunteering at a local nursing home.

   498.     Defendant Burrows demanded to know the location of the nursing home and

what time Ms. Borkowski would return home.

   499.     Ms. Borkowski's grandmother referred the officers to Ms. Borkowski's

attorney.

   500.     Defendants' video of the incident shows Defendant Burrows pretending that

she did not know Ms. Borkowski was represented by counsel. Defendant Burrows'

previously-withheld notes reflect prior knowledge that Ms. Borkowski was represented.

   501.     Acting on "orders" from Defendants Shellenberger, Dever, and Fox, and

ignoring that Ms. Borkowski was represented by counsel, Defendants Burrows and

Tomas contacted Ms. Borkowski directly on her cell phone. Ms. Borkowski had

provided her cell phone number as part of the rape investigation.


                                           - 79 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 80 of 120



   502.   Defendants Burrows and Tomas demanded to know her location.

   503.   Defendants Burrows and Tomas' notes reflect that they had also unlawfully

obtained a copy of Ms. Borkowski's Towson class schedule, without a warrant or

subpoena, in violation of federal educational privacy laws and the Fourth Amendment.

   504.   When Ms. Borkowski's attorney learned of the illegal harassment and

intimidation, he offered to make Ms. Borkowski available to Defendants Tomas and

Burrows that afternoon, in his office.

   505.   Defendant Tomas agreed and stated that Defendant Dever also wanted to

attend the meeting.

   506.   After Defendants Tomas and Burrows conferred with their co-conspirators,

Defendants Dever, Shellenberger, and Fox, Defendants Burrows and Tomas were ordered

not to meet with Ms. Borkowski because "Scott [Shellenberger] said not to go b[e]c[ause]

of attorney."

   507.   These Defendants recognized that their efforts to intimidate a female witness

and victim of sexual assault, and the general conspiracy to suppress the civil rights of

women who reported sexual assaults, would be exposed to legal scrutiny.

       D. Unlawful Dismissal of The Charges Against The Defendants

   508.   The next day, March 23, 2018, Defendant Dever purported to file a "Motion to

Dismiss" without a certificate of service, in the criminal actions against the assailants.

   509.   The Motion was not "filed" with the Clerk, but was sent via email, in violation

of the Maryland Rules.




                                            - 80 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 81 of 120



   510.   As a result, the Motion was either never made part of the file or has been

removed from the file.

   511.   Defendant Dever also directed the court clerk to place the criminal cases on the

preliminary hearing docket for the same day.

   512.   A proper preliminary hearing was not scheduled, and Defendant Dever did not

intend to conduct one. Defendant Dever intentionally short-circuited the legal process in

order to deny Ms. Borkowski her civil rights.

   513.   Defendant Dever also performed these unlawful acts for the assailants' benefit,

because the assailants' (and therefore UMBC's) baseball schedule was adversely affected

by the criminal charges.

      E. The Involvement And Conspiracy of Defendants to Unlawfully Deny Ms.
         Borkowski Her Civil Rights

   514.   Defendant UMBC also conspired with Defendant Dever to unlawfully dismiss

the charges. Throughout the process, Defendant Dever was in constant communication

with Bobbie Hoye, Esquire, Title IX Administrator for UMBC and attorney for UMBC.

   515.   These communications were part of Defendants' pattern and practice of

concealing sexual assaults.

   516.   Defendant UMBC's intervention was also related to an "away" baseball game

in which (1) one or more of the assailants was scheduled to play for UMBC.




                                          - 81 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 82 of 120



     517.   At 1:00 p.m., the District Court for Baltimore County called the Criminal

Defendants' cases and dismissed them. 54

     518.   Ms. Borkowski was not contacted regarding the "hearing" or the dismissal. 55

     519.   Defendant Dever, purporting to act on behalf of the State, then moved to

expunge the Criminal Defendants' records, something she lacks the legal capacity to do.

     520.   In moving to expunge, Defendant Dever was acting ultra vires, and is not

entitled immunity.

     521.   In Maryland, assault cases may only be dismissed with the victim's consent and

the court's approval, neither of which Defendant Dever requested or received.

     522.   The Defendants intentionally deprived Ms. Borkowski of her access to the

courts, of her due process rights, and of her equal protection rights.

     523.   Defendants Burrows and Tomas's notes and emails reflect that they

participated in the conspiracy to deprive Ms. Borkowski of her federally protected rights.

     524.   The carefully orchestrated scheme by Defendants, including Defendants

Baltimore County, BCPD, UMBC, and the BCPD and SAO Defendants, reflects




54
  The State's Attorney's Office has since mischaracterized this as either as a preliminary
hearing and entry of a nolle prosequi, despite not doing either of these things. The
charges are listed as having been "Dismissed" on March 23, 2018. The matter is on
appeal.
55
  Defendant Dever's actions relating to the (non)prosecution of the assailants is
privileged but show her personal involvement in the effort to deny Ms. Borkowski her
civil rights.


                                            - 82 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 83 of 120



Defendants' malice towards Ms. Borkowski and other similarly situated victims of sexual

assault, including the Class.

     525.   In court filings, County Defendants now claim that Defendant "Dever

dismissed the charges because she did not believe there was probable cause sufficient to

proceed any further in th[e] case[s]." 56 This same filing indicated that Ms. Borkowski

was the "Defendant."

     526.   This statement is contradicted by Defendant Dever's consultation with

Defendant Burrows, and their joint acknowledgement of sufficient probable cause for

arrest and charges.

     527.   The orchestrated scheme to deprive Ms. Borkowski, the other Named

Plaintiffs, and similarly situated victims, of their federally-protected rights was a part of

Defendants' overall plan to illegally intimidate sexual assault victims, to suppress and

destroy incriminating evidence of sexual assault, to manipulate the constitutionally

protected rights of citizens to due process, and to falsely portray the extent of sexual

assaults in Baltimore County.

                                    CLASS PLAINTIFFS

     528.   At all times relevant to the facts set forth herein, Named Plaintiffs and the

members of the Class have been and are being continuously harmed by Defendants'

ongoing unconstitutional policies.



56
 While the filing is signed by Robyn Coffin, who is not a defendant in this lawsuit, it
was drafted by Defendant Dever and a law clerk.


                                             - 83 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 84 of 120



   529.   At all times relevant hereto on and on each day that passes, Named Plaintiffs

and the members of the Class sustain a new injury as a result of Defendants'

unconstitutional policies and conduct.

   530.   Named Plaintiffs and the members of the Class have suffered emotional

distress and psychological damage as a result of Defendants' ongoing conduct. The

conduct adversely affects each and every member of the class.

   531.   Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2), and

23(b)(3), Named Plaintiffs bring this class action on behalf of themselves and the Class,

including the Subclasses.

   532.   The exact number of the Class and each Subclass is not presently known, but

upon information and belief, the Class includes potentially thousands of women who

have been subjected to the same or similar treatment as described in this Complaint.

Given the Defendants' pattern and practice of manipulating and destroying evidence, the

identification of every appropriate Class Member is problematic, and likely impossible

without information known only to Defendants.

   533.   Therefore, under Federal Rule of Civil Procedure 23(a)(1), the Class and each

Subclass are so numerous that joinder of individual members in this action is

impracticable. All members of the Class and each of the Subclasses are known to

Defendants, and were subject to Defendants' unlawful activities.

   534.   There are common questions of law and fact in the action that relate to and

affect the rights of each member of the Class and of each of the Subclasses that will

generate common answers and will drive resolution of this action. The relief sought is


                                          - 84 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 85 of 120



common to the entire Class, as all members of the Class are victims of Defendants'

unconstitutional conduct. Accordingly, pursuant to Federal Rule of Civil Procedure

23(a)(2), there are questions of law and fact common to the Class.

   535.   Named Plaintiffs' claims are typical of the Class they represent pursuant to

Federal Rule of Civil Procedure 23(a)(3) because Named Plaintiffs claim that Defendants

violated the rights held by the Class under the Fourteenth Amendment to the United

States Constitution, 42 U.S.C. § 1983, and 42 U.S.C. § 1985. There is no conflict

between Plaintiffs and any other putative Class Members with respect to this action.

   536.   Named Plaintiffs are adequate representatives of the Class and each Subclass

pursuant to Federal Rule of Civil Procedure 23(a)(4). The interests of the Named

Plaintiffs do not conflict with the interests of the Class and Subclasses that they seek to

represent, and Named Plaintiffs will fairly and adequately represent the Class and

Subclasses.

   537.   Plaintiffs intend to prosecute this action vigorously, and are capable of doing

so. Therefore, Named Plaintiffs should be appointed representatives of the Class and the

Subclasses.

   538.   This action is properly maintainable as a class action pursuant to Federal Rule

of Civil Procedure 23(b)(a)(A) or 23(b)(1)(B) because the prosecution of separate actions

by individual members of the Class or Subclasses would create a risk of inconsistent or

varying adjudications with respect to individual members of the Class or Subclasses that,

as a practical matter, would be dispositive of the interests of other Class or Subclass

Members not party to the adjudication, or would substantially impair or impede the


                                            - 85 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 86 of 120



ability of other Class or Subclass Members to protect their interests, or would establish

incompatible standards of conduct and results for Defendants.

   539.     This action is properly maintainable as a class action under Federal Rules of

Civil Procedure 23(b)(2) because Defendants have acted or refused to act on grounds

generally applicable to the Class and Subclasses, thereby making appropriate final

injunctive relief and/or corresponding declaratory relief with respect to the Class as a

whole.

   540.     This action is properly maintainable as a class action under Federal Rule of

Civil Procedure 23(b)(3) because questions of law and fact common to the Class and

Subclasses predominate over individual questions for the members of the Class and

Subclasses, and a class action is superior to other available methods for the fair and

efficient adjudication of this case.

   541.     The questions of law or fact common to the Class include:

         a. Whether the policies were implemented by Defendants;

         b. Whether Defendants' actions, patterns of behavior, history of decision- making,

            and departures from normal procedures in the treatment of female victims of

            rape and sexual assault indicate ongoing, intentional discrimination against the

            Class on the basis of gender;

         c. Whether the Defendants' policies constitute policies or customs that violated

            constitutionally protected rights of the Class under 42 U.S.C. §§ 1983, 1985,

            and 1986, and 20 U.S.C. § 1681 and the Fourth Amendment; and




                                            - 86 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 87 of 120



       d. Whether the Defendants implemented the policies with deliberate indifference

          to the civil and constitutional rights of the Class.

   542.   This action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered

in the management of this class action. The class action presents far fewer management

difficulties and provides the benefits of a single adjudication, economy of scale, and

comprehensive supervision by a single court.

   543.   Named Plaintiffs have retained counsel for themselves and the Class and

Subclasses that are experienced and recognized as knowledgeable, capable counsel who

have carried out their duties.

   544.   Named Plaintiffs' experiences are representative of victims of sexual assault in

Baltimore County, Maryland, in that they were subjected to unfair, discriminatory

practices which were designed to minimize acknowledgement of sexual assaults in

Baltimore County.

   545.   Named Plaintiffs' experiences are representative of victims of sexual assault by

UMBC students.

   546.   Named Plaintiffs' experiences are representative of individuals who file

complaints with UMBC for student misconduct and sexual assault.

   547.   The class of women who have had similar experiences to Named Plaintiffs' is

clearly defined.

   548.   Members of the Class have been harmed by Defendants in the same way as

Named Plaintiffs.


                                            - 87 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 88 of 120



    The State's Attorney Defendants Are Not Immune to This Suit For Damages And
                                   Injunctive Relief

   549.   SAO Defendants' acts specified more fully above have demonstrated malice,

deliberate indifference, and recklessness.

   550.   Each of the SAO Defendants knowingly broke the law in order to deprive

Named Plaintiffs and members of the Class of their federally-protected rights.

   551.   SAO Defendants' unlawful, unconstitutional, and ultra vires policies and

procedures were enacted to carry out SAO's Defendants' discriminatory purposes.

   552.   Defendants Shellenberger and Dever do not enjoy prosecutorial immunity

because their tortious and illegal acts were carried out in their investigative and personal

capacities.

   553.   The tortious acts in this Complaint are the result of gross negligence and

malice, and are not intimately related to the judicial phase of a criminal proceeding.

   554.   For example, unlawfully ordering BCPD defendants to commit unlawful acts

for improper purposes is not "judicial" in character and are not related to a criminal

proceeding.

   555.   The SAO Defendants routinely fail to take the steps necessary to develop

sexual assault cases properly so that informed and fair prosecutorial assessments can be

made. The failure is deliberate. The SAO Defendants routinely manipulate, conceal, or

destroy evidence of sexual assaults in order to diminish the statistical reporting of such

criminal activity in Baltimore County.




                                             - 88 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 89 of 120



   556.     As a result, the SAO Defendants have intentionally hampered and

circumvented their own ability to exercise prosecutorial discretion, and are not entitled to

immunity.

    Limitations Are Tolled or Otherwise Inapplicable for Class Members And Named
                                       Plaintiffs

   557.     The facts related to Defendants' policies and conduct that impacted and

discriminated against Named Plaintiffs and the Class were fraudulently concealed from

and/or inherently undiscoverable to Named Plaintiffs and the Class.

   558.     In 2016, Defendant Johnson, on behalf of the County and Defendant BCPD

promised to "take a fresh look to ensure that the investigation was handled properly and

that justice was done."

   559.     This "fresh look" never occurred, and any attempts were subverted by

Defendants Sheridan and Shellenberger.

   560.     The very purpose of the violations was, in part, to conceal the violations.

   561.     The discriminatory acts were serial and systemic violations that manifested

themselves over a long period of time, including the present day.

   562.     More specifically, the failure of Defendants to re-investigate, as promised, has

occurred within the statute of limitations.

   563.     Thus, the discovery rule, fraudulent concealment, and equitable tolling

principles apply to any applicable limitations period.




                                              - 89 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 90 of 120



                                           COUNT I:
                                 Violations of 42 U.S.C. §1983
                                 Violation of Equal Protection
                              By All Plaintiffs And Class Members
                                    Against All Defendants

   564.      This Count incorporates the remainder of this Complaint as if set forth fully

herein.

   565.      At all relevant times herein, Defendants acted under color of law.

   566.      At all relevant times herein, Defendants followed written and/or unwritten

policies, and thus afforded less protection to female victims of sexual assault than to

victims of other crimes, including the Named Plaintiffs and members of the Class and

each of the Subclasses.

   567.      As described more fully herein, Defendants have policies, practices, and/or

customs that:

          a. Fail to implement and/or ignore proper training and supervision of government

             employees handling sexual assault cases.

          b. Allocate more resources to other violent crimes than to sexual assaults against

             female victims

          c. Fail to submit and/or timely test SAEKs;

          d. Misrepresent to victims and to the Attorney General's Office that SAEK's were

             tested by using a disingenuous definition of testing;

          e. Prioritize the submission and/or testing of forensic evidence from other violent

             crimes over SAEKs;




                                             - 90 -
Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 91 of 120



f. Ignore or refuse to use SAEK results to prevent additional rapes and sexual

   assaults;

g. Knowingly omit from communications with victims of sexual assault that it is

   unlikely their SAEKs will be timely tested and that an investigation will not be

   completed in the absence of those results;

h. Fail to arrest and charge known perpetrators of sexual assault against female

   victims;

i. Disproportionately dismiss cases or refuse to investigate or proceed with

   sexual assault cases when the victim is female;

j. Refuse to treat female victims' testimony as adequate evidence regarding lack

   of consent while improperly emphasizing or focusing on contrived concerns

   about lack of DNA credibility, when such concerns are not applied to other

   violent crimes, like robbery, non-sexual assault, homicide, or sexual assaults

   committed against male victims;

k. Intentionally and/or knowingly subject women to invasive collection of DNA

   with actual or constructive knowledge that the process is a painful sham

   because such DNA will not be used to apprehend or prosecute their attackers;

l. Subject female victims and other women to future assaults by known

   perpetrators by failing to act on, investigate, or prosecute prior sexual assaults

   against women;

m. Disproportionately refuse to investigate, process, or prosecute in cases

   involving sexual assault against female victims without DNA evidence;


                                    - 91 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 92 of 120



       n. Treat sexual assault cases involving female victims with less urgency and

          importance than that afforded to other types of violent crimes;

       o. Inadequately staff the investigation, processing, and prosecutions of sexual

          assault cases involving female victims;

       p. Treat female victims of sexual assault with less respect and devote less

          attention to their cases than to cases involving male victims, as applied to both

          sexual assaults and other crimes;

       q. Intimidate and harass victims of sexual assault through illegal means, to

          discourage and conceal the reporting of sexual assault crimes;

       r. Illegal use of law enforcement powers to intimidate female victims of sexual

          assault;

       s. Allow male assailants to prey on other victims, without concern for criminal

          responsibility; and

       t. Expose the female residents and visitors of Baltimore County to violent

          criminal conduct by manipulating and suppressing the reporting of sexual

          assaults and the collection of evidence.

   568.   The injuries to the Named Plaintiffs, the Class, and each of the Subclasses are

the result of the unconstitutional policies and ultra vires actions on the part of

Defendants.

   569.   Defendants acted with a discriminatory motive in pursuing the policies.

   570.   In addition, Named Plaintiffs, the Class, and each of the Subclasses assert a

claim of class-based discrimination based on sex.


                                            - 92 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 93 of 120



   571.      Defendants have established illegal policies that provide less protection to

female rape victims than to other victims of assault.

   572.      Defendants' illegal policies are sex and gender-based and their adverse effects

reflect invidious sex and gender-based discrimination.

   573.      Defendants' illegal policies, which discriminate against victims of sexual

assault, adversely affect women.

   574.      Defendants Johnson, Sheridan, and Brady had actual and constructive

knowledge that their subordinates were engaged in conduct that posed a pervasive and

unreasonable risk of an unconstitutional deprivation of rights for female citizens like the

Plaintiff.

   575.      Defendants Johnson, Sheridan, and Brady's responses to that knowledge was

so inadequate that it is de facto deliberate indifference to and tacit authorization of the

offensive practices.

   576.      There is an affirmative causal link between Defendants Johnson, Sheridan and

Brady's inaction and the particular constitutional injuries suffered by Plaintiffs.

                                     COUNT II:
                            Violations of 42 U.S.C. §1983
                        Deprivation of First Amendment Rights
                                 By Anna Borkowski
     Against Defendants Baltimore County, Baltimore County Police Department,
   Shellenberger, Dever, Fox, Montgomery, Tomas, Burrows, Johnson, And Sheridan

   577.      This Count incorporates the remainder of this Complaint as if set forth fully

herein.




                                             - 93 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 94 of 120



   578.     Defendants Shellenberger, Dever, Fox, Burrows, Tomas and Montgomery

acted under the color of State law, granted by their official positions.

   579.     Ms. Borkowski's right to present sworn testimony to a Maryland District Court

Commissioner is protected speech under the First Amendment.

   580.     Defendants are state actors who abused, in their personal capacities, the color

of State law granted by their official positions to deprive Ms. Borkowski of her civil

rights.

   581.     Defendants violated Ms. Borkowski's First Amendment right to free speech, in

that she has the right to be free from retaliation by a public official for the exercise of her

right.

   582.     Defendants' retaliatory actions adversely affected Ms. Borkowski's

constitutionally protected speech in that she was intimidated from testifying.

   583.     Defendants also interfered with Ms. Borkowski's access to the courts.

   584.     There is a direct relationship between Ms. Borkowski's speech and the

Defendants' retaliatory action. Defendants admit the nexus in police reports and emails.

   585.     Defendants were aware that their actions violated a clearly established right.

Even though Defendant Shellenberger believes that "[w]itness intimidation is a cancer on

the criminal justice system," he personally orchestrated and directed the intimidation of

Ms. Borkowski.

   586.     As a result of Defendants' actions, Ms. Borkowski has suffered emotional and

physical injury, including anxiety, fear and distrust of authority figures.




                                             - 94 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 95 of 120



   587.       As a result of Defendants' actions, Ms. Borkowski's family has been harassed

and retaliated against in that Ms. Borkowski's sister was fired from her internship. SAO

Defendants also unlawfully used the Baltimore County police to intimidate Ms.

Borkowski's grandparents in Baltimore City.

   588.       The County, Defendant BCPD, and the Supervisory Defendants failed to train

and/or supervise remaining Defendants in the proper conduct of an investigation.

                                      COUNT III:
                             Violations of 42 U.S.C. §1985
                                 By Anna Borkowski
      Against Defendants Baltimore County, Baltimore County Police Department,
  Shellenberger, Dever, Fox, Montgomery, Tomas, Lane, Brady, Dorfler, And Burrows

   589.       This Count incorporates the remainder of this Complaint as if set forth fully

herein.

   590.       Defendants violated 42 U.S.C. § 1985 by deterring, by force, intimidation, or

threat, a party or witness in any court of the United States, namely Ms. Borkowski, from

attending such court, or from testifying to any matter pending therein, freely, fully, and

truthfully.

   591.       Defendants Shellenberger and Dever conspired with Defendant Fox and

Defendants Tomas and Burrows to intimidate Ms. Borkowski from giving testimony

before a Maryland District Court Commissioner.

   592.       Extensive documentation of Defendants' illegal conduct reflects Defendants

agreement to violate Ms. Borkowski's constitutional rights.

   593.       A contemporary account of Defendant Dever's statements reflect that

Defendants' conspiracy was to arrest Ms. Borkowski and/or charge her with "criminal


                                              - 95 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 96 of 120



charges," notwithstanding Defendant Dever's acknowledgement that Ms. Borkowski was

the victim of sexual assault.

   594.   Defendants Shellenberger and Dever conspired to abuse their subpoena power

to deprive Ms. Borkowski of a Constitutionally protected right.

   595.   Defendants also acted to deprive Ms. Borkowski of her right to provide

testimony to a District Court Commissioner i.e., her access to the courts.

   596.   Defendants were motivated by an invidiously discriminatory animus towards

Ms. Borkowski as a female victim of sexual assault and their self-serving desire to

artificially deflate the number of reports of sexual assault and inflate the clearance rate in

Baltimore County.

   597.   As part of their plan to abuse Ms. Borkowski's civil rights, Defendants

conspired to go out of their lawful jurisdiction and on to another's property for the

purpose of depriving Ms. Borkowski of equal protection under the law and her right to

free expression under the First Amendment.

   598.   Defendants intended to create, and created, a realistic threat of arrest that was

calculated to instill fear in Ms. Borkowski, and to discourage her from seeking judicial

intervention.

   599.   Defendants' acts were part of a broader conspiracy to prevent and hinder Ms.

Borkowski, and other female victims of sexual assault, including members of the Class,

from enjoying equal protection under the law.




                                            - 96 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 97 of 120



   600.    Ms. Borkowski was harmed by Defendants' acts of concealment and

intimidation in furtherance of the conspiracy in that she suffers from anxiety, sleep loss,

intrusive thoughts, fear, and other physical and mental injuries.

   601.    Defendants knew or should have known that their actions would deprive Ms.

Borkowski of her civil rights and cause her harm.

   602.    Defendants intended to deprive Ms. Borkowski of her civil rights, and did so.

   603.    As a result of County Defendants' actions, Ms. Borkowski has suffered

emotional and physical injury, including anxiety, fear and distrust of authority figures.

   604.    As a result of County Defendants' actions, Ms. Borkowski's family has been

harassed and subject to retaliation.

                                     COUNT IV:
                            Violations of 42 U.S.C. §1983
                           Deprivation of Equal Protection
                     Retaliation Against Ms. Borkowski's Family
                          Deprivation of Familial Relations
                                 By Anna Borkowski
      Against Defendants Baltimore County, Baltimore County Police Department,
                     Shellenberger, Dever, Richardson, And Fox

   605.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   606.    On April 18, 2018, Emily Borkowski, Anna Borkowski's sister, was accepted

into the internship program at the Baltimore County State's Attorney's Office's Domestic

Violence Section.




                                           - 97 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 98 of 120



     607.   Defendant Fox admitted, in an email to Defendants Dever and Ms. Coffin, to

having "stalked" Anna Borkowski to ferret out any connection between Anna and Emily

Borkowski.

     608.   Defendants Shellenberger, Dever, Richards, Fox, and Ms. Coffin further

retaliated against Ms. Borkowski by firing Ms. Borkowski's sister, Emily Borkowski,

from her internship with the Baltimore County State's Attorney's Office.

     609.   On May 11, 2018, Emily Borkowski was fired.

     610.   Defendants admitted that the retaliatory firing was in response to a purported

accusation of "misconduct" made by Ms. Borkowski's attorney in a court filing. 57

     611.   Emily Borkowski's firing was a retaliatory, unjustified act, undertaken

intentionally and maliciously to punish and further intimidate Ms. Borkowski for

attempting to assert her right to free speech.

     612.   Defendants knew or should have known that the firing would interfere with

Ms. Borkowski's civil rights.

     613.   Defendants intended that the firing would interfere with Ms. Borkowski's civil

rights.




57
   The reference is to a filing in the District for Baltimore County that noted procedural
irregularities in the assailants' District Court cases. Ms. Borkowski has not yet filed a
complaint with Bar Counsel against Defendants Shellenberger and Dever.


                                            - 98 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 99 of 120



                                     COUNT V:
                            Violations of 42 U.S.C. §1983
                           Deprivation of Equal Protection
                                By Anna Borkowski
  Against Defendants Shellenberger, Dever, Fox, Burrows, Tomas, Dorfler, Lane, And
                                    Montgomery

   614.     This Count incorporates the remainder of this Complaint as if set forth fully

herein.

   615.     Defendants subjected Ms. Borkowski to a deprivation of her right to equal

protection under the law.

   616.     Defendants subjected Ms. Borkowski to a deprivation of her right to equal

protection in that the investigation of her sexual assault demonstrated deliberate

indifference to crimes against her as a woman. The investigation was not carried out with

the same vigor and zeal as the investigation of other crimes. The investigation was

carried out with the specific intent of obstructing and denying Ms. Borkowski's civil

rights.

   617.     Even the non-crime of going to a District Court Commissioner was more

zealously "investigated" than the horrific gang rape.

   618.     One result of such discriminatory practices is to allow criminal conduct by

male assailants against female victims to go unpunished.

   619.     The purpose and effect of this deprivation is to deny women equal protection

of the laws, in that women are disproportionately the victims of sexual assault.




                                            - 99 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 100 of 120



   620.    Defendants knew or should have known that they were violating Ms.

Borkowski's civil rights and exposing her and other members of the Class to an additional

risk of sexual assault by ignoring and illegally manipulating valid complaints.

                                    COUNT VI
                           Violations of 42 U.S.C. §1983
                                 By Katelyn Frank
 Against Defendants Board of Regents, UMBC, UMBC Police Department, And Dillon

   621.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   622.    It is unlawful for a law enforcement officer to dissuade a victim from filing a

police report. It is witness intimidation by an authority figure.

   623.    Defendants Board of Regents and UMBC failed to adequately train or

supervise Defendant Dillon.

   624.    Defendant Dillon attempted to, and did, persuade Ms. Frank not to pursue a

criminal investigation of her assailant. The purpose was to avoid a complaint of sexual

assault involving Defendant UMBC.

   625.    As a result of Defendant Dillon's acts, Ms. Frank did not report her rape

directly to the police until after the police had destroyed her SAEK.

   626.    Defendant Dever stated that the delay, caused by Defendant Dillon, rendered

the case un-prosecutable.

   627.    Ms. Frank has, and had, a right to equal protection under the law, without

regards to her gender.




                                           - 100 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 101 of 120



   628.    Defendants' actions and inactions denied Ms. Frank of her right to equal

protection under the law.

   629.    Defendants acted to ensure that female victims of sexual assault were less

likely to have their cases investigated than victims of other crimes.

                                    COUNT VII
                          Violations of 42 U.S.C. §1985
                          Conspiracy to Obstruct Justice
                                 By Katelyn Frank
     Against Defendants UMBC, University Police, Dillon, Baltimore County Police
                  Department, Lee, Lane, Shellenberger, And Dever

   630.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   631.    Defendants conspired to coerce Ms. Frank into not reporting her sexual assault

to the police, so that Defendants could improve their crime statistics.

   632.    In fact, Ms. Frank reported her sexual assault to the police, but was told by

Defendants that she had not.

   633.    The purpose of this deception was to allow the SAEK to be destroyed before

Ms. Frank could officially request a police investigation.

   634.    Victims of other serious crimes do not have to request police investigations to

preserve evidence.

   635.    The result of Defendants' conspiracy was to deny Ms. Frank, and similarly

situated female victims of sexual assault generally, their right to equal protection.




                                           - 101 -
          Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 102 of 120



                                    COUNT VIII:
                            Violations of 42 U.S.C. §1986
  By Anna Borkowski, Annemarie Hendler, Katelyn Frank, And Members of The Class
  Against Defendants Shellenberger, Dever, Fox, Burrows, Tomas, Montgomery, Lane,
                                Sheridan, And Dorfler

   636.     This Count incorporates the remainder of this Complaint as if set forth fully

herein.

   637.     Any of the Defendant conspirators to the civil rights violations alleged in this

Complaint could have stopped the conspiracy at any time, but refused to.

   638.     Any of the Defendant conspirators could have stopped their illegal actions, but

did not.

   639.     Any of the Defendant conspirators could have informed the appropriate

government oversight or even the news media of the manipulation and deception, but did

not.

   640.     Defendant Dorfler did not intervene to stop an obviously unlawful exercise of

power. Instead, Defendant Dorfler participated in it.

   641.     Defendant Burrows acknowledges that Defendants were ordered, illegally and

outside of their chain of command, to commit an illegal act for an illegal purpose.

   642.     Defendant Burrows could, and should, have refused to follow the unlawful

orders, but she did not.

   643.     Defendants Tomas and Burrows unlawfully refused to disclose their notes

pursuant to MPIA requests, for the purpose of a cover-up of the conspiracy.




                                            - 102 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 103 of 120



   644.    Defendant Sheridan failed to monitor BCPD officers, or to stop the obviously

illegal scheme of manipulation, intimidation, and deception being carried out by and with

BCPD officers.

   645.    Actions by any of these Defendants to interrupt the scheme would have

stopped, or at least lessened the harm caused by, the conspiracy.

   646.    Defendants' conduct violated clearly established statutory rights. Any

reasonable officer would have known that Defendants' actions would violate those rights.

                                   COUNT IX:
                          Violations of 20 U.S.C. § 1681
                 Discrimination/Deprivation of Educational Access
                                 By Katelyn Frank
 Against Defendants Hrabowski, Board of Regents, UMBC, Hunton, University Police,
                                    And Dillon

   647.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   648.    Federal law provides that "[n]o person in the United States shall, on the basis

of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance." 20 U.S.C. § 1681(a).

   649.    The law is an expression of the Equal Protection doctrine embodied in the

United States Constitution.

   650.    Defendants Board of Regents, UMBC, and University Police receive federal

financial assistance. Defendant Hunton receives payment from UMBC consisting, in

part, of federal funding that has passed through UMBC.



                                           - 103 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 104 of 120



   651.     Defendant Hrabowski exercises his discretion to approve or disapprove UMBC

policies.

   652.     Defendant Hrabowski tacitly authorized and was deliberately indifferent to the

improper and deficient investigations UMBC conducted relating to allegations of rape or

other sexual assault.

   653.     Defendants were deliberately indifferent to Ms. Frank's rape in that they

assigned a biased investigator to pantomime an investigation into the misconduct

complaint made by Ms. Frank.

   654.     Defendants created a hostile environment in which Ms. Frank could not study

or learn.

   655.     Defendants allowed Ms. Frank's assailant back on to campus during the flawed

investigation, causing her fear and anguish.

   656.     In deliberate indifference of UMBC's stated policies, Ms. Frank was not

properly notified of her assailant's return.

   657.     As a result, Ms. Frank suffered severe emotional injury, a decline in academic

performance, and lost tuition.

                                    COUNT X:
                           Violations of 20 U.S.C. § 1681
                                Erroneous Outcome
                                  By Katelyn Frank
       Against Defendants Hrabowski, Hunton, the Board of Regents, And UMBC

   658.     This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.




                                               - 104 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 105 of 120



   659.   The investigation conducted by Defendants Hunton and UMBC was rife with

procedural and other irregularities, which cast significant doubt on the accuracy of the

outcome. The irregularities were part of an intentional effort to manipulate the outcome

and conceal complaints of sexual assault.

   660.   Ms. Frank was denied the opportunity to attempt to recover her text messages,

while Defendant Hunton accepted and credited incomplete, selectively-deleted, text

messages offered by the assailant.

   661.   Ms. Frank's interview was scheduled when no normal college student would be

awake, i.e., at 5:42 a.m., for approximately three (3) hours later.

   662.   Contrary to UMBC's policies, Ms. Frank was denied the opportunity to have

her chosen support person, her mother, present.

   663.   Contrary to UMBC's policies, Ms. Frank was denied the opportunity to have

her second-choice support person, her suitemate, present.

   664.   Defendant Hunton claimed that Ms. Frank's suitemate was a witness, and must

be excluded from Ms. Frank's interview. Then, after the interview, Defendant Hunton

revealed that the suitemate was not a material witness, and her "testimony was not likely

to change the findings of [the] investigation."

   665.   Ms. Frank's suitemate was never interviewed. There was no "testimony."

   666.   The assailant, on the other hand, was permitted to have two support persons, of

his choice, present at his interview.

   667.   Defendant Hunton then mischaracterized Ms. Frank's statements in her initial

interview and elsewhere.


                                            - 105 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 106 of 120



   668.    Defendant Hunton avoided asking relevant questions at Ms. Frank's initial

interview, in order to avoid receiving information incriminating Ms. Frank's assailant.

   669.    Defendant Hunton then drew an adverse inference against Ms. Frank when Ms.

Frank pointed out these deficiencies in her response to the Draft Report.

   670.    Defendant Hunton refused to draw an adverse inference against the assailant,

who selectively deleted incriminating text messages.

   671.    Defendants Hunton and the University were motivated by a desire to minimize

UMBC's Clery Act reporting.

   672.    UMBC did not report Ms. Frank's report of rape. Ms. Frank's report of rape

was erroneously classified a "suspicious circumstance," not a report of a crime.

   673.    Falsely deflating the number of sexual assaults victims have attempted to

report has a disproportionate impact on women, who are more often the victims of sexual

assault.

   674.    The manipulation by Defendant Hunton, Defendant UMBC, and the University

Defendants created a false impression that the campus was relatively free of sexual

assaults on women.

   675.    Defendant Hunton allowed and encouraged Ms. Frank's roommate's mother to

make statements to Defendant Hunton regarding the roommate's supposed (and entirely

uncorroborated) belief that Ms. Frank "brought it on herself."

   676.    Defendant Hunton denied Ms. Frank any opportunity to cross examine the

roommate or the mother regarding these purported statements.




                                          - 106 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 107 of 120



   677.    Defendant Hunton's reliance on the subjective, uncorroborated, uninvestigated

statements by Ms. Frank's roommate's mother reflects an antiquated and discriminatory

view of women that is antithetical to an objective and proper Title IX investigation.

   678.    Defendant Hunton's other subjective inferences also violated Ms. Frank's right

to an objective and accurate Title IX investigation. For example, Defendant Hunton took

Ms. Frank's roommate's refusal to cooperate in the investigation as proof that she would

give testimony that was unfavorable to Ms. Frank.

   679.    The investigation into Ms. Frank's complaint was procedurally and

substantively flawed to a degree that denied Ms. Frank her rights under Title IX.

   680.    The intentional shortcoming and manipulations attributable to Defendant

Hunton were accepted and ratified by the University Defendants without any effort to

evaluate her efficacy as the fact-finder.

   681.    The procedural flaws and manipulation led to an adverse and erroneous

outcome.

   682.    The particular circumstances of University Defendants investigation,

including the pre-ordained conclusions of Defendant Hunton, indicate that gender bias

was a motivating factor behind the erroneous finding.

                                     COUNT XI:
                           Violations of 20 U.S.C. § 1681
                        Failure to Prevent Sexual Harassment
                                   By Katelyn Frank
    Against Defendants Hrabowski, Board of Regents, UMBC, And University Police

   683.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.


                                            - 107 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 108 of 120



   684.    Ms. Frank's assailant had previously sexually assaulted others.

   685.    Defendants knew or should have known that the assailant represented a

continuing danger to Ms. Frank and to others.

   686.    Any reasonable person knowing what Defendants knew or should have known

would have known of the danger presented by Ms. Frank's assailant.

   687.    Any reasonable person knowing what Defendants knew or should have known

would have confronted the danger presented by Ms. Frank's assailant.

   688.    Defendants failed to take any action to remove or otherwise modify that

danger.

   689.    This failure was part of a deliberate pattern and practice of not addressing

dangerous sexual assault risks at UMBC, in violation of Title IX.

   690.    Defendant Hrabowski authorized and/or was deliberately indifferent to the

failure of UMBC to ensure that female students were protected from known sexual

predators on campus. Defendant Hrabowski failed to train and supervise his subordinates

and employees in proper policies and procedures.

                                    COUNT XII:
                           Violations of 20 U.S.C. § 1681
                         Denial of Educational Opportunities
                       By Anna Borkowski And Katelyn Frank
   Against Defendants Board of Regents, Hrabowski, Hunton, UMBC, And University
                                        Police

   691.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   692.    Ms. Frank was a student at UMBC at the time of her assault.



                                           - 108 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 109 of 120



   693.    Ms. Borkowski was a former student and planned to apply to a UMBC

program for a master's in social work.

   694.    After being assaulted, and the subsequent investigation, Ms. Frank suffered

severe educational setbacks.

   695.    Ms. Frank lost at least one year of educational time.

   696.    Ms. Frank now attends a community college.

   697.    Both before and after her tenure at UMBC, Ms. Frank had been, and now

continues to be, an exceptional student.

   698.    Ms. Frank was unable to continue her education at UMBC after the University

Defendants' tortious and discriminatory behavior.

   699.    Ms. Borkowski is understandably unwilling to apply to UMBC after the

discriminatory and tortious manner in which UMBC handled her report.

   700.    Ms. Frank and Ms. Borkowski have been denied educational opportunities due

to Defendants' discriminatory actions and inactions, a denial that results from Defendants'

gender-based discrimination.

                                     COUNT XIII:
                             Violations of 20 U.S.C. § 1681
                   Discrimination/Deprivation of Educational Access
                      By Anna Borkowski And Annemarie Hendler
              Against Defendants Hrabowski, Board of Regents, And UMBC

   701.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   702.    Federal law provides that "[n]o person in the United States shall, on the basis

of sex, be excluded from participation in, be denied the benefits of, or be subjected to


                                           - 109 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 110 of 120



discrimination under any education program or activity receiving Federal financial

assistance." 20 U.S.C. § 1681(a).

   703.    The law is an expression of the Equal Protection doctrine embodied in the

United States Constitution.

   704.    Defendants Board of Regents and UMBC receive federal financial assistance.

   705.    Defendant Hrabowski's salary is paid, in part, with funds obtained from federal

financial assistance.

   706.    Ms. Borkowski reported her rape, as well as the rape of Ms. Hendler, to

Defendant UMBC on December 5, 2018.

   707.    Defendants were deliberately indifferent to Ms. Borkowski and Ms. Hendler's

rape's in that they conducted only a sham investigation into the misconduct complaint

made by Ms. Borkowski.

   708.    Defendants misapplied their self-created Title IX Policies and Procedures.

   709.    Defendants' Title IX Policies and Procedures sets forth a sixty (60) day time

frame for resolving Title IX complaints.

   710.    Defendants did not release a draft of their Title IX report until July 24, 2018,

232 days after Ms. Borkowski's initial complaint to UMBC, and 172 days after UMBC's

policies call for the entire process to be resolved.

   711.    Defendants did not issue an official extension before issuing their Draft Report.




                                            - 110 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 111 of 120



     712.   Defendant UMBC still has not released a Final Report, or set a date for a Board

of Review hearing, both necessary steps in UMBC's Title IX process. 58

     713.   Defendants accepted unsworn, unbelievable sexual history and character

evidence from Ms. Borkowski's ex-boyfriend, a teammate of her assailants.

     714.   Defendants did not allow Ms. Borkowski an opportunity to challenge this

obviously fabricated evidence.

     715.   Defendants ignored the assailants' admissions that they had violated certain

UMBC's Policy on Sexual Misconduct.

     716.   Defendants have refused to enforce a no-contact order entered against Ms.

Borkowski's assailants.

     717.   Both Ms. Borkowski and Ms. Hendler have suffered emotional and physical

distress, including anxiety, fear and distrust of authority figures.

     718.   Ms. Borkowski is understandably unwilling to apply to UMBC, as a result of

Defendants' treatment.

     719.   Both Ms. Borkowski and Ms. Hendler's studies have suffered as a result of

Defendants' treatment.

     720.   Ms. Borkowski and Ms. Hendler have suffered deprivations of educational

access as a result of Defendants' discrimination based on their gender.




58
   While some of this delay is due to extensions given after the Draft Report was issued,
based on multiple parties' requests, those extensions do not affect the 172 day delay just
to issue a Draft Report.


                                            - 111 -
         Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 112 of 120



                                    COUNT XIV
                        Violations of the Fourth Amendment
                         Unreasonable Search And Seizure
    By Anna Borkowski, Annemarie Hendler, Katelyn Frank, and the Invasive Testing
                                       Subclass
         Against Defendants Baltimore County, BCPD, Sheridan, and Johnson

    721.   This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

    722.   The Fourth Amendment guarantees the Plaintiffs the right to be free from

unlawful searches and seizures.

    723.   A physical examination by a state agent is unlawful absent informed consent or

probable cause.

    724.   An individual can consent to a search or seizure if the totality of the

circumstances and that individual's acts indicate that she consented to the intrusion.

    725.   Under Maryland law, it is unlawful to conduct a medical procedure on a person

unless that person gives their informed consent to the procedure.

    726.   Informed consent requires that the person be informed of what the procedure

entails and any material risks or dangers, whether inherent in or collateral to the

procedure.

    727.   In their capacity as FNE's, GBMC's employees are acting as agents for

Baltimore County.

    728.   The collection of evidence pursuant to a SAFE exam is not medical treatment

for the benefit of a patient; it is an investigatory medical procedure for the benefit of the

state.



                                            - 112 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 113 of 120



   729.    It is a "search," subject to the reasonability requirements articulated in the

Fourth Amendment.

   730.    GBMC and its employees, in their capacity as agents of Baltimore County and

Defendant BCPD, receive government funding to conduct the investigatory procedures.

   731.    For the purpose of a Fourth Amendment analysis, the FNE's actions, as they

relate to the investigatory procedures, are attributable to the State.

   732.    BCPD Defendants participated in the investigatory searches of Plaintiffs by

instructing GBMC and the FNEs to perform them or to refrain from performing them.

   733.    BCPD Defendants knew that the "consent" form was inadequate to allow the

female victims of sexual assault to give informed consent to the procedure.

   734.    BCPD Defendants failed to disclose that the SAEKs would be destroyed

without being used to solve any crimes, including the victims' assaults.

   735.    No police officer or FNE could believe that, without the informed consent of a

patient, a medical professional could lawfully perform such a procedure.

   736.    When conducting the forensic procedures, GBMC and its employees are not

acting for a reason that is independent of an investigative or administrative governmental

purpose. They are acting on behalf of the BCPD Defendants and Baltimore County

Defendants.

   737.    Even if GBMC and its employees were motivated by benevolent medical

ideals, their actions, undertaken on behalf of Defendant BCPD and the BCPD

Defendants, in deceiving and misinforming victims and performing intrusive searches




                                            - 113 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 114 of 120



without informed consent constitute medical battery and an unlawful search prohibited by

the Fourth Amendment.

   738.    Defendants Johnson, Sheridan, and Shellenberger personally participated in

crafting the unlawful policies followed by BCPD Defendants and the GBMC employees.

   739.    Defendants Johnson and Sheridan tacitly authorized and were deliberately

indifferent to the ongoing Fourth Amendment violations detailed in this count.

                                   COUNT XV
                          Violations of 42 U.S.C. §1985
                      By Marcella Fegler And Katelyn Frank
 Against Defendants BCPD, Dever, Shellenberger, Fox, Tomas, Burrows, Dillon, Brady,
                           Montgomery, And Sheridan

   740.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   741.    Defendants promised to review reports of sexual assault, including Ms. Fegler's

and Ms. Frank's, to determine if they were viable.

   742.    Defendants' promises part of were a belated promise to restore the due course

of justice for female victims of sexual assault in Baltimore County.

   743.    Instead of providing accurate reports, Defendants provided only those reports

coded as "unfounded," not those reports of sexual assault misclassified by other means.

   744.    Defendants conspired together to ensure that only the "unfounded" reports

would be turned over.

   745.    Defendants thus conspired, for the purpose of impeding, hindering,

obstructing, and defeating, the due course of justice in Baltimore County, with the intent




                                          - 114 -
        Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 115 of 120



to deny female citizens and residents of Baltimore County the equal protection of the

laws.

   746.    Defendant Dillon, in particular, aided the conspiracy by failing to accurately

report sexual assaults at UMBC, and by falsifying data reported pursuant to the Clery

Act.

   747.    The SAO Defendants aided the conspiracy by instructing law enforcement

officers to misclassify reports.

   748.    Defendant BCPD and the BCPD Defendants aided the conspiracy by

misclassifying reports.

   749.    All Defendants aided the conspiracy by failing to disclose that many reports of

sexual assault by men against women had been classified as "suspicious conditions," or

not properly recorded, and were therefore not being provided for review.

   750.    Due to Defendants' conspiracy, Ms. Fegler's and Ms. Frank's cases were not

given a full review, but instead were manipulated to conceal the extent of sexual assault

in Baltimore County.

   751.    Due to Defendants' conspiracy, Ms. Fegler and Ms. Frank were deprived of

their rights to equal protection under the law.

                                   COUNT XVI
                           Violations of 20 U.S.C. § 1681
                  Discrimination/Deprivation of Educational Access
                                 By Marcella Fegler
    Against Defendants UMBC, Board of Regents, Hrabowski, And University Police

   752.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.


                                           - 115 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 116 of 120



   753.    Federal law provides that "[n]o person in the United States shall, on the basis

of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance." 20 U.S.C. § 1681(a).

   754.    The law is an expression of the Equal Protection doctrine embodied in the

United States Constitution.

   755.    Defendants Board of Regents and UMBC receive federal financial assistance.

   756.    Defendant Hrabowski's salary is paid, in part, with funds obtained from federal

financial assistance.

   757.    Defendants were deliberately indifferent to Ms. Fegler's rape in that they

conducted a sham investigation of the sexual assault complaint made by Ms. Fegler.

   758.    Despite this indifference, based solely on the assailants' confessions,

Defendants determined that Ms. Fegler was sexually assaulted, without her consent, by

two (2) of the four (4) assailants.

   759.    Defendants only concluded that Ms. Noland was sexually assaulted because

there was no alternative narrative, however implausible, to credit.

   760.    The assailants who did not admit to the sexual assault, no matter how

implausible their accounts, were absolved without further investigation, despite a months-

long cover-up and lies of commission and omission by the assailants to Ms. Fegler about

her assault.

   761.    Because two (2) of her assailants were still on campus, Ms. Fegler was forced

to leave UMBC.


                                           - 116 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 117 of 120



   762.     As a result, Ms. Fegler suffered, and continues to suffer, severe emotional and

physical injuries, a decline in academic performance, and lost tuition.

                                   COUNT XVII
                           Violations of 20 U.S.C. § 1681
                  Discrimination/Deprivation of Educational Access
                                   By Kaila Noland
     Against Defendants UMBC, Board of Regents, Hunton, Hrabowski, Dillon, And
                                  University Police

   763.     This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   764.     Federal law provides that "[n]o person in the United States shall, on the basis

of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance." 20 U.S.C. § 1681(a).

   765.     The law is an expression of the Equal Protection doctrine embodied in the

United States Constitution.

   766.     Defendants Board of Regents, UMBC, and University Police receive federal

financial assistance. Defendant Hunton receives payment from UMBC consisting, in

part, of federal funding that has passed through UMBC.

   767.     Defendant Hrabowski exercises his discretion to approve or disapprove UMBC

policies.

   768.     Defendant Hrabowski tacitly authorized and was deliberately indifferent to the

improper and deficient investigations UMBC conducted relating to allegations of rape or

other sexual assault.



                                            - 117 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 118 of 120



   769.    Defendants were deliberately indifferent to Ms. Noland's rape in that they

assigned a biased investigator to pantomime an investigation into the sexual assault

complaint made by Ms. Noland.

   770.    Despite this indifference, based solely on the assailant's confession, Defendants

determined that Ms. Noland was sexually assaulted.

   771.    Defendants only concluded that Ms. Noland was sexually assaulted because

there was no alternative narrative, however implausible, to credit.

   772.    Instead of her assailant being banned from campus, Ms. Noland was forced to

leave her laboratory job for another campus.

   773.    Ms. Noland's assailant was not expelled or banned from campus, but instead

given a single counseling session.

   774.    Defendants' decision to act with more concern for the assailant's concerns than

Ms. Noland's was discriminatory and based on Ms. Noland's gender.

                                      COUNT XVIII
                              Violations of 42 U.S.C. §1985
                              Conspiracy to Obstruct Justice
                           By All Plaintiffs And Class Members
                                 Against All Defendants

   775.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   776.    All Defendants were part of a broader scheme, as alleged herein, to deny

female victims of sexual assault of their civil rights.




                                            - 118 -
       Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 119 of 120



   777.    As part of this broader scheme, Defendants conspired to purpose of impede,

hinder, obstruct, and defeat, the due course of justice in Baltimore County, by

intimidating witnesses and female victims of sexual assault,

   778.    As part of this broader scheme, Defendants prevented female victims of rape

and sexual assault from enforcing their rights under the United States Constitution and

the laws of the United States and the State of Maryland.

   779.    As part of this broader scheme, Defendants denied female victims of rape and

sexual assault their right to equal protection under the law.

   780.    Plaintiffs have suffered damages as a result.

                                         COUNT XIX
                                Violations of 42 U.S.C. §1986
                             By All Plaintiffs And Class Members
                                   Against All Defendants

   781.    This count incorporates by reference the remainder of this Complaint as if set

forth fully herein.

   782.    Any Defendant or Defendants could have stopped or lessened the broader

scheme, as alleged herein.

   783.    All Defendants neglected and/or refused to prevent, or aid in the preventing, of

the broader scheme.

   784.    Plaintiffs have suffered damages which Defendants could have prevented.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray this Honorable Court:

   a) Certify this action as a class action under Rule 23;



                                           - 119 -
   Case 1:18-cv-02809-DKC Document 5 Filed 10/17/18 Page 120 of 120



b) Enter judgment finding Defendants jointly and severally liable for monetary

   damages, including punitive damages;

c) Enjoin Defendants from engaging in unconstitutional and illegal practices

   abridging Plaintiffs' and other's civil rights and denying Plaintiffs and other's

   educational opportunities;

d) Award to Named Plaintiffs reasonable costs and attorney's fees; and

e) Grant such other relief as this Court shall determine is just and proper.

                                Prayer for Jury Trial

   Pursuant to Rule 38, Plaintiffs demand a trial by jury on all issues so triable.

                                       /S/ Rignal W. Baldwin V
                                Rignal W. Baldwin V
                                Federal Bar No.: 30136
                                Stephen C. Rigg
                                Federal Bar No.: 19891
                                BaldwinLaw, LLC
                                111 South Calvert Street
                                Suite 1805
                                Baltimore, Maryland 21202
                                Telephone: (410) 385-5695
                                Facsimile: (443) 703-7772
                                Attorney for Plaintiffs,
                                Anna Borkowski and Katelyn Frank




                                       - 120 -
